Exhibit 10.4
 
 
CONTRIBUTION AGREEMENT
by and among
CoreSite Realty Corporation
CoreSite, L.P.
and
the parties listed as “Contributors” on Exhibit A hereto
Dated as of September 28, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1. CONTRIBUTION OF PARTNERSHIP INTERESTS AND EXCHANGE FOR PARTNERSHIP
UNITS
    2  
Section 1.1 Contribution of Partnership Interests
    2  
Section 1.2 Existing Loans and Letters of Credit
    2  
Section 1.3 Consideration and Exchange of Equity
    3  
Section 1.4 Purchase of OP Units by the Company
    4  
Section 1.5 Tax Treatment
    4  
Section 1.6 Term of Agreement
    4  
 
       
ARTICLE 2. CLOSING
    4  
Section 2.1 Conditions Precedent
    4  
Section 2.2 Time and Place; Pre-Closing, Closing and IPO Closing
    6  
Section 2.3 Pre-Closing Deliveries
    6  
Section 2.4 IPO Closing Deliveries
    7  
Section 2.5 Closing Costs
    8  
 
       
ARTICLE 3. REPRESENTATIONS AND WARRANTIES AND INDEMNITIES
    8  
Section 3.1 Representations and Warranties with Respect to the Operating
Partnership
    8  
Section 3.2 Representations and Warranties with Respect to the Company
    9  
Section 3.3 Representations and Warranties of the Contributors
    11  
Section 3.4 Indemnification
    11  
 
       
ARTICLE 4. COVENANTS
    11  
Section 4.1 Covenants of the Contributors
    11  
Section 4.2 Tax Covenants
    12  
 
       
ARTICLE 5. WAIVERS AND CONSENTS
    13  
 
       
ARTICLE 6. MISCELLANEOUS
    13  
Section 6.1 Further Assurances
    13  
Section 6.2 Counterparts
    13  
Section 6.3 Governing Law
    13  
Section 6.4 Amendment; Waiver
    13  
Section 6.5 Entire Agreement
    13  
Section 6.6 Assignability
    13  
Section 6.7 Titles
    14  
Section 6.8 Third Party Beneficiary
    14  
Section 6.9 Severability
    14  
Section 6.10 Notices
    14  
Section 6.11 Reliance
    14  
Section 6.12 Equitable Remedies; Limitation on Damages
    15  
Section 6.13 Several Liability
    15  

i



--------------------------------------------------------------------------------



 



EXHIBIT LIST

                  SECTION FIRST EXHIBITS       REFERENCED A  
Contributors’ Properties, Partnerships and Allocable Share
  Preamble B  
Form of Contribution and Assumption Agreement
  1.1 C  
Representations, Warranties and Indemnities of Contributor
  Recital E D  
OP Unit Consideration
  1.3 E  
Form of Registration Rights Agreement
  2.4(a) F  
Form of Lock-up Agreement
  2.4(b) G  
Form of Pledge Agreement
  Exhibit C H  
Form of Tax Protection Agreement
  2.3(b)    
 
    SCHEDULES     1.2  
Existing Loans
  1.2 1.2(c)  
Letters of Credit
  1.2(c)    
 
    APPENDICES     A  
Form of Articles of Amendment and Restatement
  Exhibit C B  
Form of Amended and Restated Bylaws
  Exhibit C C  
Form of Agreement of Limited Partnership
  Recital D

ii



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT (including all exhibits, hereinafter referred
to as this “Agreement”) is made and entered into as of September 28, 2010 (the
“Effective Date”) by and among CoreSite, L.P., a Delaware limited partnership
(the “Operating Partnership”), CoreSite Realty Corporation Inc., a Maryland
corporation (the “Company”), and the entities listed on Exhibit A hereto (each
referred to herein as a “Contributor,” and collectively as the “Contributors.”)
RECITALS
     A. The Operating Partnership desires to consolidate the ownership of a
portfolio of properties set forth on Exhibit A hereto (the “Properties”) through
a series of transactions (the “Formation Transactions”) whereby the Operating
Partnership will acquire the interests in certain limited partnerships and
limited liability companies set forth on Exhibit A (such limited partnerships
and limited liability companies, each a “Partnership” and collectively, the
“Partnerships”), which currently own, lease and/or manage, directly or
indirectly, the Properties.
     B. The Formation Transactions relate to the proposed initial public
offering (the “Public Offering”) of the common stock (“Common Stock”) of the
Company, which will operate as a self-administered and self-managed real estate
investment trust (“REIT”) within the meaning of Section 856 of the Internal
Revenue Code of 1986, as amended (the “Code”) and which is the sole general
partner of the Operating Partnership.
     C. Each Contributor owns interests in the Partnerships set forth opposite
such Contributor’s name on Exhibit A, which Partnerships own or hold, directly
or indirectly, fee or leasehold interests in the properties set forth on
Exhibit A. As used herein, “Partnership Agreement” means the respective
partnership agreement or limited liability company agreement, as applicable,
under which each Partnership was formed (including all amendments or
restatements).
     D. Each Contributor desires to, and the Operating Partnership desires such
Contributor to, contribute to the Operating Partnership all of such
Contributor’s right, title and interest, free and clear of all Liens (as defined
in Exhibit C), as a partner or member in each of the Partnerships set forth
opposite such Contributor’s name on Exhibit A, including, without limitation,
all of such Contributor’s voting rights and interests in the capital, profits
and losses of such Partnerships or any property distributable therefrom,
constituting all of its interests in and to such Partnerships (such right, title
and interest in and to the Partnerships are hereinafter collectively referred to
as the “Partnership Interests”), in exchange for common units in the Operating
Partnership representing a fractional, undivided share of the limited
partnership interests therein (“OP Units”) having the rights, preferences and
privileges that are set forth in the Agreement of Limited Partnership of the
Operating Partnership attached as Appendix C hereto.
     NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



TERMS OF AGREEMENT
ARTICLE 1.

CONTRIBUTION OF PARTNERSHIP INTERESTS
AND EXCHANGE FOR PARTNERSHIP UNITS
     Section 1.1 Contribution of Partnership Interests. At the Closing (as
defined in Section 2.2 below) and subject to the terms and conditions contained
in this Agreement, each Contributor shall contribute, transfer, assign, convey
and deliver to the Operating Partnership, free and clear of all Liens (other
than Liens that will be released upon consummation of the Public Offering and
the other related debt financing transactions contemplated thereby), all of such
Contributor’s right, title and interest to the Partnership Interests held by
such Contributor. The contribution and assumption of each Contributor’s
Partnership Interests shall be evidenced by a Contribution and Assumption
Agreement in substantially the form of Exhibit B attached hereto (the
“Contribution and Assumption Agreement”). The parties shall take such additional
actions and execute such additional documentation as may be required by each
relevant Partnership Agreement and the Agreement of Limited Partnership of the
Operating Partnership, the contemplated form of which is attached as Appendix C
(the “OP Agreement”) in order to effect the transactions contemplated hereby.
Additionally, the Contributors, the Operating Partnership and the Company agree
that, from and after the Closing, the Contributors shall no longer be members or
limited partners or, if applicable, a managing member or general partner of any
Partnership, and after the Closing shall have no obligations or responsibilities
as a member, limited partner, managing member or general partner, as applicable,
under any Partnership Agreement.
     Section 1.2 Existing Loans and Letters of Credit.
          (a) Certain Properties are encumbered with certain financings as
described on Schedule 1.2 (each an “Existing Loan” and collectively the
“Existing Loans”). Such notes, deeds of trust and all other documents or
instruments evidencing or securing such Existing Loans, including any financing
statements, guarantees, and any amendments, modifications and assignments of the
foregoing, shall be referred to, collectively, as the “Existing Loan Documents.”
Each Existing Loan shall be considered a “Permitted Encumbrance” for purposes of
this Agreement. With respect to each Existing Loan that is designated on
Schedule 1.2 as an “Assumed Loan”, each shall remain outstanding following the
closing (subject to obtaining prior to the Closing, any necessary consents from
the holder of each mortgage or deed of trust related to such Assumed Loan (in
each case a “Lender” and collectively the “Lenders”)) ; provided, however, that
the Operating Partnership may nonetheless, in its sole discretion, cause any
Assumed Loan to be refinanced or repaid after the Closing. With respect to each
Existing Loan that is designated on Schedule 1.2 as a “Refinanced Loan”, the
Operating Partnership shall cause such Refinanced Loan to be refinanced or
repaid in connection with the Closing. In addition, at or before the Closing,
the Contributors shall have caused each Lender related to the Assumed Loans to
have released the Contributors and each of their affiliates (other than the
Partnerships or their subsidiaries) from any liability in respect of obligations
first arising on or after the Closing Date pursuant to any recourse obligations,
guarantees, indemnification agreements, letters of credit posted as security or
other similar obligations under the respective Existing Loan Documents. From and
after the Closing and until such time as each Existing Loan has been refinanced
or repaid in full, or each Lender has otherwise agreed in writing to release the
Contributors and each of their affiliates (other than the Partnerships or their
subsidiaries) from any further liability in respect of obligations pursuant to
any recourse obligations, guarantees, indemnification agreements, letters of
credit posted as security or other similar obligations under the Existing Loan
Documents, the Operating Partnership shall indemnify the Contributors, and each
of their affiliates (other than the Partnerships or their subsidiaries) in
respect of any such further liabilities that have not been so released.

2



--------------------------------------------------------------------------------



 



          (b) In connection with the assumption of each Assumed Loan at the
Closing or refinancing or payoff of each Refinanced Loan at or after the
Closing, as applicable, the Operating Partnership shall bear and be responsible
for any assumption fee or prepayment premium assessed by the applicable Lender
and associated with such assumption, refinancing or payoff prior to maturity, as
applicable, and any other reasonable fee, charge, legal fees, cost or expense
incurred by or on behalf of any Contributor in connection therewith
(collectively, “Existing Loan Fees”), and shall indemnify and hold harmless each
Contributor from and against any liability under the Existing Loans arising from
and after the Closing (including by reason of the failure to have obtained any
necessary consents from each applicable Lender prior to Closing) and any
Existing Loan Fees. Nothing contained in this Agreement shall preclude the
Operating Partnership from reducing or increasing the indebtedness secured by
the Partnership Interests below or above the amount outstanding on the Existing
Loans in connection with any refinancing which may occur concurrently with, or
after, Closing. The Contributors acknowledge that they shall each be obligated
to use commercially reasonable efforts (at no cost or expense to the
Contributors) along with the Operating Partnership in seeking to obtain approval
of the assumption of an Existing Loan or in beginning the process for any
refinancing or payoff of an Existing Loan (such as, without limitation,
requesting a payoff statement from the holder(s) of such Existing Loan), as
applicable.
          (c) Attached as Schedule 1.2(c) is a list of certain letters of credit
that were issued under facilities established by an affiliate of one or more of
the Contributors. Upon the closing of the Public Offering and the related debt
financing transactions, the Operating Partnership shall take such actions as are
necessary to replace such letters of credit with letters of credit issued under
a facility establish by the Operating Partnership. In the event that the
beneficiary of any of the letters of credit listed on Schedule 1.2(c) has not
released such letter of credit as of the date of the Public Offering (each, an
“Unreleased LC”), the Operating Partnership shall deliver to the Contributor
whose affiliate established the facility under which such Unreleased LC was
distributed a “backstop” letter of credit in the same amount and having the same
term as the Unreleased LC (including any applicable “evergreen” provision),
which backstop letter of credit may be drawn upon in the event that the
Unreleased LC is drawn upon for any reason after the Closing. The Operating
Partnership shall continue following the closing to use reasonable efforts to
replace the Unreleased LC and upon the release and return of such Unreleased LC,
the applicable Contributor shall return the related backstop LC.
     Section 1.3 Consideration and Exchange of Equity. The Operating Partnership
shall, in exchange for the Partnership Interests, transfer to the Contributors
the total number of OP Units set forth in Exhibit D (the “OP Unit
Consideration”). The parties acknowledge that the transfer of OP Units to each
Contributor shall be evidenced by either an amendment to the OP Agreement
(“Amendment”) or by certificates relating to such OP Units

3



--------------------------------------------------------------------------------



 



(“OP Unit Certificates”), as determined by the Operating Partnership. The
parties shall take such additional actions and execute such additional
documentation as may be required by the relevant Partnership Agreements, the OP
Agreement and/or the organizational documents of the Company in order to effect
the transactions contemplated hereby.
     Section 1.4 Purchase of OP Units by the Company.
          (a) Immediately following the IPO Closing (as defined in Section 2.2
below), the Company shall purchase from each Contributor, and each Contributor
shall sell and transfer to the Company, free and clear of all liens, all of such
Contributor’s right, title and interest to the number of OP Units set forth in
the appropriate column next to such Contributor’s name on Exhibit D for an
aggregate price equal to the product of (x) the number of OP Units sold by such
Contributor to the Company pursuant to this Section 1.4(a) multiplied by (y) the
initial offering price per share of Common Stock in the Public Offering (net of
any underwriting discount).
          (b) In the event that the underwriters of the Public Offering exercise
their overallotment option at any time following or contemporaneous with the
consummation of the Public Offering in accordance with the terms specified in
that certain Underwriting Agreement, dated as of September 22, 2010, executed by
and between the Company and the underwriters (the “Underwriting Agreement”),
immediately following the consummation of the sale of the shares of Common Stock
contemplated by such overallotment option, the Company shall purchase from each
Contributor, and each Contributor shall sell and transfer to the Company, free
and clear of all liens, all of such Contributor’s right, title and interest to
the number of OP Units set forth in the appropriate column next to such
Contributor’s name on Exhibit D for an aggregate price equal to the product of
(x) the number of OP Units sold by such Contributor to the Company pursuant to
this Section 1.4(b) multiplied by (y) the initial offering price per share of
Common Stock in the Public Offering (net of any underwriting discount).
     Section 1.5 Tax Treatment.
          (a) Any transfer, assignment and exchange by a Contributor effectuated
pursuant to this Agreement shall constitute a “Capital Contribution” by the
applicable Contributor to the Operating Partnership pursuant to Article 4 of the
OP Agreement and is intended to be governed by Section 721(a) of the Code.
          (b) The Contributors and the Operating Partnership agree to the tax
treatment described in this Section 1.5, and the Operating Partnership and the
Contributors shall file their respective tax returns consistent with the
above-described transaction structures.
     Section 1.6 Term of Agreement. If the Closing does not occur by September
30, 2010 (the “Termination Date”), this Agreement shall be deemed terminated and
shall be of no further force and effect and no party hereto shall have any
further obligations hereunder.
ARTICLE 2.
CLOSING
     Section 2.1 Conditions Precedent.
          (a) The obligations of the Operating Partnership to effect the
transactions contemplated hereby shall be subject to the following conditions
(it being understood that, without limiting any covenants or obligations
expressed elsewhere in this Agreement, the provisions of this

4



--------------------------------------------------------------------------------



 



Section 2.1(a) shall only be conditions to Closing and shall not independently
create any additional covenants or representations and warranties on the part of
any Contributor):
               (i) The representations and warranties of each Contributor
contained in this Agreement shall have been true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality or “Material Adverse Effect” (which, as used herein, means a
material adverse effect on the assets, business, financial condition or results
of operation of the Operating Partnership taken as a whole (on a pro forma basis
assuming the consummation of the transactions contemplate hereby) or, if
applicable, the applicable party hereto), which representations and warranties
shall have been true and correct in all respects) on the date such
representations and warranties were made and shall be true and correct in the
manner described above on the Pre-Closing Date (as defined in Section 2.2.
below) as if made at and as of such date;
               (ii) The obligations of each Contributor contained in this
Agreement shall have been duly performed on or before the Pre-Closing Date and
no such Contributor shall have breached any of such Contributor’s covenants
contained herein in any material respect;
               (iii) Each Contributor shall have executed and delivered to the
Operating Partnership the documents required to be delivered pursuant to
Sections 2.3 and 2.4 hereof;
               (iv) The Contributors shall have delivered to the Operating
Partnership any consents or approvals of any Governmental Entity (as defined in
Exhibit C) or third parties (including, without limitation, any Lenders and
lessors) set forth on Schedule 2.3 to the Disclosure Schedule (as defined in
Section 3.3 below);
               (v) No order, statute, rule, regulation, executive order,
injunction, stay, decree or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or Governmental
Entity that prohibits the consummation of the transactions contemplated hereby,
and no litigation or governmental proceeding seeking such an order shall be
pending or threatened;
               (vi) The Company’s registration statement on Form S-11 to be
filed after the date hereof with the Securities and Exchange Commission (the
“SEC”) shall have become effective under the Securities Act of 1933, as amended,
and shall not be the subject of any stop order or proceeding by the SEC seeking
a stop order; and
               (vii) The IPO Closing (as defined in Section 2.2 below) shall be
occurring simultaneously with the Closing (or the Closing shall occur prior to,
but conditioned upon the immediate subsequent occurrence of, the IPO Closing).
     Any or all of the foregoing conditions may be waived by the Operating
Partnership in its sole and absolute discretion.
          (b) The obligations of the Contributors to effect the transactions
contemplated hereby shall be subject to the following conditions (it being
understood that, without limiting any covenants or obligations expressed
elsewhere in this Agreement, the provisions of this Section 2.1(b) shall only be
conditions to Closing and shall not independently create any additional
covenants or representations and warranties of the Operating Partnership):
               (i) The representations and warranties of each of the Operating
Partnership and the Company contained in this Agreement shall have been true and
correct in all material respects

5



--------------------------------------------------------------------------------



 



(except for such representations and warranties that are qualified by
materiality or Material Adverse Effect, which representations and warranties
shall have been true and correct in all respects) on the date such
representations and warranties were made and shall be true and correct on the
Pre-Closing Date as if made at and as of such date;
               (ii) The obligations of each of the Operating Partnership and the
Company contained in this Agreement shall have been duly performed on or before
the Pre-Closing Date and neither the Operating Partnership nor the Company shall
have breached any of their respective covenants contained herein in any material
respect;
               (iii) The Company and the Operating Partnership shall each have
executed and delivered to the Contributors the documents required to be
delivered pursuant to Sections 2.3 and 2.4 hereof;
               (iv) No order, statute, rule, regulation, executive order,
injunction, stay, decree or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or Governmental
Entity that prohibits the consummation of the transactions contemplated hereby,
and no litigation or governmental proceeding seeking such an order shall be
pending or threatened;
               (v) The Company’s registration statement on Form S-11 to be filed
after the date hereof with the SEC shall have become effective under the
Securities Act of 1933, as amended, and shall not be the subject of any stop
order or proceeding by the SEC seeking a stop order; and
               (vi) The IPO Closing shall be occurring simultaneously with the
Closing (or the Closing shall occur prior to, but conditioned upon the immediate
subsequent occurrence of, the IPO Closing).
     Section 2.2 Time and Place; Pre-Closing, Closing and IPO Closing. The date,
time and place of the consummation of the transactions contemplated hereunder
(the “Closing” or “Closing Date”) shall occur concurrently with (or prior to,
but conditioned upon the immediate subsequent occurrence of) the IPO Closing.
Notwithstanding the foregoing, the Pre-Closing (as defined below) shall take
place on the date that the Operating Partnership designates after fulfillment of
all of the conditions under Section 2.1, other than the conditions set forth in
Sections 2.1(a)(vii) and 2.1(b)(vi) (collectively, the “Pre-Closing
Conditions”), with two (2) days prior written notice to the Contributors, at
10:00 a.m. in the office of Latham & Watkins LLP, 555 11th Street, NW,
Suite 1000, Washington, DC 20004 (the “Pre-Closing Date”). On the Pre-Closing
Date, each of the Operating Partnership, the Company and the Contributors shall
acknowledge and agree that all of the Pre-Closing Conditions have been satisfied
and waive any rights with respect to such conditions. The date, time and place
of the consummation of the Public Offering, which shall occur concurrently with
or immediately following the Closing, shall be referred to herein as the “IPO
Closing.”
     Section 2.3 Pre-Closing Deliveries. On the Pre-Closing Date, the parties
shall make, execute, acknowledge and deliver into escrow with Latham & Watkins
LLP the legal documents and other items (collectively the “Closing Documents”)
to which it is a party or for which it is otherwise responsible that are
necessary to carry out the intention of this Agreement and the other
transactions contemplated to take place in connection therewith. Such execution,
acknowledgment and delivery into escrow of the Closing Documents shall be
referred to herein as the “Pre-Closing.” The Closing Documents and other items
to be delivered into escrow at the Pre-Closing shall include, without
limitation, the following:

6



--------------------------------------------------------------------------------



 



          (a) The Contribution and Assumption Agreement in the form attached
hereto as Exhibit B;
          (b) A tax protection agreement, in the form attached hereto as
Exhibit H;
          (c) The OP Agreement in the form attached hereto as Appendix C;
          (d) The Amendment, OP Unit Certificates and/or other evidence of the
transfer of OP Units to the Contributors and the subsequent transfer by each
such Contributor of the OP Units to be sold by such Contributor to the Company
as provided by Section 1.3;
          (e) An affidavit from each Contributor stating, under penalty of
perjury, the Contributor’s United States Taxpayer Identification Number and that
the Contributor is not a foreign person pursuant to Section 1445(b)(2) of the
Code;
          (f) An IRS Form W-9 from each Contributor;
          (g) Any other documents that are in the possession of any Contributor
or their affiliates which are reasonably necessary or desirable to assign,
transfer, convey, contribute and deliver each Contributor’s Partnership
Interests free and clear of all Liens and effectuate the transactions
contemplated hereby;
          (h) The Operating Partnership and the Company, on the one hand, and
each Contributor, on the other hand, shall provide to the other a certification
regarding the accuracy in all material respects of each of their respective
representations and warranties herein and in this Agreement as of such date
(except for such representations and warranties that are qualified by
materiality or Material Adverse Effect, which representations and warranties
shall be certified as being accurate in all respects); and
          (i) All documents reasonably required by a Lender in connection with
the assumption or prepayment of an Existing Loan at or prior to Closing, duly
executed by the applicable party.
     Additionally, on the Pre-Closing Date, the parties shall execute and
deliver to Latham & Watkins LLP binding escrow instructions, in a form
reasonably approved by all parties, acknowledging that all Pre-Closing
Conditions have been met or waived and instructing Latham & Watkins LLP to hold
the Closing Documents in escrow until the conditions set forth in
Sections 2.1(a)(vii) and 2.1(b)(vi) have occurred.
     Section 2.4 IPO Closing Deliveries. At the IPO Closing, (i) the Closing
Documents shall be released from escrow and delivered to the applicable parties,
and the Closing shall be deemed to have occurred (if such Closing has not
otherwise occurred immediately prior thereto), and (ii) the parties shall make,
execute, acknowledge and deliver, the legal documents and other items
(collectively the “IPO Closing Documents”) to which it is a party or for which
it is otherwise responsible that are necessary to carry out the intention of
this Agreement and the other transactions contemplated to take place in
connection therewith, which IPO Closing Documents and other items shall include,
without limitation, the following:

7



--------------------------------------------------------------------------------



 



          (a) The Registration Rights Agreement, signed by or on behalf of each
Contributor, certain other parties and the Company, substantially in the form
attached hereto as Exhibit E; and
          (b) Lock-up Agreements, signed by or on behalf of each Contributor,
each such Lock-up Agreement to be substantially in the form attached hereto as
Exhibit F, and which shall have been executed and delivered concurrently with
the execution and delivery of this Agreement.
     Section 2.5 Closing Costs. The Operating Partnership shall be responsible
for any and all out-of-pocket costs incurred by the Company, the Operating
Partnership or the Contributors in connection with the transactions contemplated
hereby or the Public Offering (but excluding, for the avoidance of doubt any
underwriting discount, which shall be paid by the Contributors as provided in
Section 1.4), including without limitation (i) any and all documentary transfer,
stamp, filing, recording, conveyance, intangible, sales and other taxes incurred
in connection with the transactions contemplated hereby, (ii) all escrow fees
and costs, (iii) the costs of any title policy, surveys, appraisals,
environmental, physical and financial audits and the costs of any other
examinations, inspections or audits of the Property that may be requested or
required by the underwriters of the Public Offering, (iv) any and all
assumption, prepayment or other fees, penalties or amounts due and payable in
connection with the discharge and satisfaction or the assumption of any Existing
Loan, (v) any costs associated with any new financing, including any application
and commitment fees or the costs of such new lender’s other requirements,
(vi) its own, the Company’s and the Contributors’ attorneys’ and advisors’ fees,
charges and disbursements incurred in connection with the transactions
contemplated hereby and the Public Offering, and (vii) any out-of-pocket costs
or fees associated with any third-party approvals or deliverable items,
including, without limitation, estoppels, consents, waivers, assignments and
assumptions. Notwithstanding the foregoing, at the Closing the Contributors
shall pay the Company $3,300,000 in cash as partial reimbursement of such
out-of-pocket costs, which amount shall be allocated among the Contributors as
set forth in Exhibit D. The Contributors shall be responsible for any
withholding taxes required to be paid and/or withheld in respect of the
Contributors at Closing as a result of the Contributors’ tax status. The
provisions of this Section 2.5 shall survive the Closing.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES AND INDEMNITIES
     Section 3.1 Representations and Warranties with Respect to the Operating
Partnership. The Operating Partnership and the Company hereby jointly and
severally represent and warrant to each Contributor with respect to the
Operating Partnership that:
          (a) Organization; Authority. The Operating Partnership has been duly
formed and is validly existing under the laws of the jurisdiction of its
formation, and has all requisite power and authority to enter this Agreement,
each agreement contemplated hereby and to carry out the transactions
contemplated hereby and thereby, and own, lease or operate its property and to
carry on its business as described in the Prospectus (as defined in Exhibit C)
and, to the extent required under applicable law, is qualified to do business
and is in good standing in each jurisdiction in which the nature of its business
or the character of its property make such qualification necessary except where
the failure to be so qualified and in good standing would not have a Material
Adverse Effect.
          (b) Due Authorization. The execution, delivery and performance of this
Agreement by the Operating Partnership have been duly and validly authorized by
all necessary action of the Operating Partnership. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of the
Operating Partnership pursuant to this Agreement constitutes, or when executed
and delivered will constitute, the legal, valid and binding obligation of the
Operating Partnership, each enforceable against the Operating Partnership in
accordance with its terms, as such enforceability may be limited by bankruptcy
or the application of equitable principles.

8



--------------------------------------------------------------------------------



 



          (c) Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Contributors made hereunder and except in
connection with the Public Offering, no consent, waiver, approval or
authorization of any third party or Governmental Entity is required to be
obtained by the Operating Partnership in connection with the execution, delivery
and performance of this Agreement by the Operating Partnership and the
transactions contemplated hereby, except any of the foregoing that shall have
been satisfied prior to the Closing Date or the IPO Closing, as applicable, and
except for those consents, waivers and approvals or authorizations, the failure
of which to obtain would not have a Material Adverse Effect.
          (d) Partnership Matters. The OP Units, when issued and delivered in
accordance with the terms of this Agreement for the consideration described
herein, will be duly and validly issued, and free of any Liens other than any
Liens arising through one or more of the Contributors. Upon such issuance, each
Contributor will be admitted as a limited partner of the Operating Partnership.
At all times prior to the execution of this Agreement, the Operating Partnership
had no material assets, debts or liabilities of any kind.
          (e) Non-Contravention. Assuming the accuracy of the representations
and warranties of the Contributors made hereunder, none of the execution,
delivery or performance of this Agreement, any agreement contemplated hereby and
the consummation of the contribution transactions contemplated hereby and
thereby will (A) result in a default (or an event that, with notice or lapse of
time or both would become a default) or give to any third party any right of
termination, cancellation, amendment or acceleration under, or result in any
loss of any material benefit, pursuant to any material agreement, document or
instrument to which the Operating Partnership or any of its properties or assets
may be bound, or (B) violate or conflict with any judgment, order, decree or law
applicable to the Operating Partnership or any of its properties or assets;
provided in the case of (A) and (B), unless any such default, violation or
conflict would not have a Material Adverse Effect on the Operating Partnership.
          (f) No Litigation. There is no action, suit or proceeding pending or,
to the Operating Partnership’s knowledge, threatened against the Operating
Partnership that, if adversely determined, would have a Material Adverse Effect
or would have a material adverse effect on the Operating Partnership’s ability
to consummate the transactions contemplated hereby.
          (g) No Prior Business. Since the date of its formation, the Operating
Partnership has not conducted any business, nor has it incurred any liabilities
or obligations (direct or indirect, present or contingent), in each case except
in connection with the Formation Transactions and the Public Offering and as
contemplated under this Agreement.
          (h) Tax Status. The Operating Partnership is and at the effective time
of the Public Offering will be, classified as a partnership and not a publicly
traded partnership taxable as a corporation, for federal income tax purposes.
          (i) No Broker. Neither the Operating Partnership nor any of its
officers, directors or employees, to the extent applicable, has employed or made
any agreement with any broker, finder or similar agent or any person or firm
which will result in the obligation of any Contributor or any of their
respective affiliates to pay any finder’s fee, brokerage fees or commissions or
similar payment in connection with transactions contemplated by the Agreement
(other than any underwriting discount payable to the underwriters under the
Underwriting Agreement).
     Section 3.2 Representations and Warranties with Respect to the Company. The
Operating Partnership and the Company hereby jointly and severally represent and
warrant to each Contributor with respect to the Company that:
          (a) Organization; Authority. The Company has been duly formed and is
validly existing under the laws of the jurisdiction of its formation, and has
all requisite power and authority to enter into this Agreement and to own, lease
or operate its property and to carry on its business as described in the
Prospectus and, to the extent required under applicable law, is qualified to do
business

9



--------------------------------------------------------------------------------



 



and is in good standing in each jurisdiction in which the nature of its business
or the character of its property make such qualification necessary except where
the failure to be so qualified and in good standing would not have a Material
Adverse Effect.
          (b) Due Authorization. The execution, delivery and performance of this
Agreement by the Company have been duly and validly authorized by all necessary
action of the Company. This Agreement and each agreement, document and
instrument executed and delivered by or on behalf of the Company pursuant to
this Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Company, each enforceable against the
Company in accordance with its terms, as such enforceability may be limited by
bankruptcy or the application of equitable principles.
          (c) Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Contributors made hereunder and except in
connection with the Public Offering, no consent, waiver, approval or
authorization of any third party or Governmental Entity is required to be
obtained by the Company in connection with the execution, delivery and
performance of this Agreement by the Operating Partnership or the Company and
the transactions contemplated hereby, except any of the foregoing that shall
have been satisfied prior to the Closing Date or the IPO Closing, as applicable,
and except for those consents, waivers and approvals or authorizations, the
failure of which to obtain would not have a Material Adverse Effect.
          (d) Non-Contravention. Assuming the accuracy of the representations
and warranties of the Contributors made hereunder, none of the execution,
delivery or performance of this Agreement by the Operating Partnership or the
Company, any agreement contemplated hereby and the consummation of the
contribution transactions contemplated hereby and thereby will (A) result in a
default (or an event that, with notice or lapse of time or both would become a
default) or give to any third party any right of termination, cancellation,
amendment or acceleration under, or result in any loss of any material benefit,
pursuant to any material agreement, document or instrument to which the Company
or any of its properties or assets may be bound or (B) violate or conflict with
any judgment, order, decree, or law applicable to the Company or any of its
properties or assets; provided in the case of (A) and (B), unless any such
default, violation or conflict would not have a Material Adverse Effect.
          (e) Common Stock. Upon issuance thereof, the Common Stock issuable in
exchange for the OP Units upon the redemption of such OP Units in accordance
with terms of the OP Agreement, will be duly authorized, validly issued, fully
paid and nonassessable, and not subject to preemptive or similar rights created
by statute or any agreement to which the Company is a party or by which it is
bound.
          (f) No Litigation. There is no action, suit or proceeding pending or,
to the Company’s knowledge, threatened against the Company that, if adversely
determined, would have a Material Adverse Effect or a material adverse effect on
the ability of the Company to perform its obligations under, this Agreement and
the documents executed by it pursuant to this Agreement or to consummate the
transactions contemplated hereby or thereby.
          (g) No Prior Business. Since the date of its formation, the Company
has not conducted any business, nor has it incurred any liabilities or
obligations (direct or indirect, present or contingent), in each case except in
connection with the Formation Transactions and the Public Offering and as
contemplated under this Agreement.
          (h) No Broker. Neither Company nor any of its officers, directors or
employees, to the extent applicable, has employed or made any agreement with any
broker, finder or similar agent or any person or firm which will result in the
obligation of any Contributor or any

10



--------------------------------------------------------------------------------



 



of its respective affiliates to pay any finder’s fee, brokerage fees or
commissions or similar payment in connection with transactions contemplated by
the Agreement (other than any underwriting discount payable to the underwriters
under the Underwriting Agreement).
     Except as set forth in Section 3.1 and this Section 3.2, neither the
Operating Partnership nor the Company makes any representation or warranty of
any kind, express or implied, and each Contributor acknowledges that it has not
relied upon any other such representation or warranty.
     Section 3.3 Representations and Warranties of the Contributors. Each
Contributor severally, and not jointly, represents and warrants to the Operating
Partnership and the Company as provided in Exhibit C attached hereto (subject to
qualification by the disclosures in the disclosure schedule attached hereto (the
“Disclosure Schedule”)), and acknowledges and agrees to be bound by the
indemnification provisions contained therein.
     Section 3.4 Indemnification. From and after the Closing Date and in
accordance with the procedures described in Section 3.4 of Exhibit C hereto,
mutatis mutandis, the Operating Partnership and the Company jointly and
severally shall indemnify, hold harmless and defend each Contributor and its
respective directors, officers, managers, members, partners and employees, as
well as its affiliates (each of which is an “Indemnified Contributor Party”)
from and against any and all claims, losses, damages, liabilities and expenses,
including, without limitation, amounts paid in settlement, reasonable attorneys’
fees, costs of investigation, costs of investigative, judicial or administrative
proceedings or appeals therefrom and costs of attachment or similar bonds
(collectively, “Losses”) arising out of or related to, or asserted against,
imposed upon or incurred by the Indemnified Contributor Party, to the extent
resulting from: (i) any breach of a representation, warranty or covenant of the
Operating Partnership or the Company contained in this Agreement or any
Schedule, Exhibit, certificate or affidavit, or any other document delivered
pursuant hereto or thereto, and (ii) all fees, costs and expenses of the
Operating Partnership and the Company in connection with the transactions
contemplated by this Agreement.
ARTICLE 4.
COVENANTS
     Section 4.1 Covenants of the Contributors.
          (a) From the date hereof through the Closing, and except in connection
with the Formation Transactions, no Contributor shall, without the prior written
consent of the Operating Partnership:
               (i) Sell, transfer (or agree to sell or transfer) or otherwise
dispose of, or cause the sale, transfer or disposition of (or agree to do any of
the foregoing) all or any portion of its interest in the Partnership Interests
or all or any portion of its interest in the Properties; or
               (ii) Except as otherwise disclosed in the Disclosure Schedule,
mortgage, pledge or encumber all or any portion of its Partnership Interests or
any of the Properties.
          (b) From the date hereof through the Closing, and except in connection
with the Formation Transactions, each Contributor shall, to the extent within
its control, conduct each Partnership’s business in the ordinary course of
business consistent with past practice, and shall, to the extent within its
control and consistent with its obligations under each such Partnership’s
operating agreements, not permit any Partnership, without the prior written
consent of the Operating Partnership, to:
               (i) Enter into any material transaction not in the ordinary
course of business with respect to the Properties;

11



--------------------------------------------------------------------------------



 



               (ii) Except as otherwise disclosed in the Disclosure Schedule,
mortgage, pledge or encumber (other than by Permitted Encumbrances) any assets
of such Partnership, except (A) liens for taxes not delinquent, (B) purchase
money security interests in the ordinary course of such Partnership’s business,
and (C) mechanics’ liens being disputed by such Partnership in good faith and by
appropriate proceeding in the ordinary course of such Partnership’s business;
               (iii) Cause or permit any Partnership to change the existing use
of any Property;
               (iv) Cause or take any action that would render any of the
representations or warranties regarding the Properties as set forth on Exhibit C
untrue in any material respect;
               (v) File an entity classification election pursuant to Treasury
Regulations Section 301.7701-3(c) on Internal Revenue Service Form 8832 (Entity
Classification Election) to treat any Partnership as an association taxable as a
corporation for federal income tax purposes; or
               (vi) Make any distribution to its partners or members related to
the Partnerships or the Properties.
     Section 4.2 Tax Covenants.
          (a) The Contributors and the Operating Partnership shall provide each
other with such cooperation and information relating to any of the Partnership
Interests or the Properties as the parties reasonably may request in (i) filing
any tax return, amended tax return or claim for tax refund, (ii) determining any
liability for taxes or a right to a tax refund, or (iii) conducting or defending
any proceeding in respect of taxes. Such reasonable cooperation shall include
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Operating
Partnership shall promptly notify each Contributor upon receipt by the Operating
Partnership or any of its affiliates of notice of (x) any pending or threatened
tax audits or assessments with respect to the income, properties or operations
of any of the Partnerships or with respect to any Property and (y) any pending
or threatened federal, state, local or foreign tax audits or assessments of the
Operating Partnership or any of its affiliates, in each case which may affect
the liabilities for taxes of any of the Contributors with respect to any tax
period ending before or as a result of the Closing. Each Contributor shall
promptly notify the Operating Partnership in writing upon receipt by such
Contributor or any of its affiliates of notice of any pending or threatened
federal, state, local or foreign tax audits or assessments relating to the
income, properties or operations of any of the Partnerships or with respect to
any Property. Each of the Operating Partnership and the Contributors may
participate at its own expense in the prosecution of any claim or audit with
respect to taxes attributable to any taxable period ending on or before the
Closing Date, provided, that the Contributors shall have the right to control
the conduct of any such audit or proceeding or portion thereof with respect to
income taxes attributable to periods, or portions thereof, ending on or prior to
the Closing Date, and the Operating Partnership shall have the right to control
any other audits and proceedings.
          (b) The Operating Partnership shall prepare or cause to be prepared
and file or cause to be filed all tax returns of the Partnerships or their
subsidiaries which are due after the Closing Date. To the extent such returns
relate to a period prior to or ending on the Closing Date, such tax returns
(including, for the avoidance of doubt, any amended tax returns) shall be
prepared in a manner consistent with past practice, except as otherwise required
by applicable law. To the extent such tax returns relate to income taxes
attributable to a period prior to or ending on the Closing Date, no later than
thirty (30) days prior to the due date (including extensions) for filing such
returns, the Operating Partnership shall deliver

12



--------------------------------------------------------------------------------



 



such income tax returns to the Contributors for their review and approval, which
approval shall not be unreasonably conditioned or withheld.
          (c) With respect to each Property that is contributed to the Operating
Partnership pursuant to this Agreement, the Operating Partnership and each
Contributor agree that the Operating Partnership shall use the “traditional
method,” as described in Section 1.704-3(b) of the Treasury Regulations
promulgated under the Code, to make allocations of taxable income and loss among
the partners of the Operating Partnership.
ARTICLE 5.
WAIVERS AND CONSENTS
     Effective upon the Closing of the contribution and exchange of the
Partnership Interests pursuant to Articles 1 and 2 herein, each Contributor
waives and relinquishes all rights and benefits otherwise afforded to such
Contributor under any Partnership Agreement, including, without limitation, any
rights of appraisal, rights of first offer or first refusal, buy/sell
agreements, and any right to consent to or approve of the sale or contribution
by the other partners or members of each Partnership of their Partnership
Interests to the Operating Partnership, the Company or any direct or indirect
subsidiary thereof and any and all notice provisions related thereto.
ARTICLE 6.
MISCELLANEOUS
     Section 6.1 Further Assurances. The Contributors and the Operating
Partnership shall take such other actions and execute such additional documents
following the Closing as the other may reasonably request in order to effect the
transactions contemplated hereby.
     Section 6.2 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 6.3 Governing Law. This Agreement shall be governed by the internal
laws of the State of New York, without regard to the choice of laws provisions
thereof.
     Section 6.4 Amendment; Waiver. Any amendment hereto shall be in writing and
signed by all parties hereto. No waiver of any provisions of this Agreement
shall be valid unless in writing and signed by the party against whom
enforcement is sought.
     Section 6.5 Entire Agreement. This Agreement, the exhibits and schedules
hereto constitute the entire agreement and supersede conflicting provisions set
forth in all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and thereof, as the
case may be. Exhibit C is incorporated in this Agreement by reference in its
entirety, such that reference to this “Agreement” shall automatically include
Exhibit C, and is subject to all of the provisions of this Article 6.
     Section 6.6 Assignability. This Agreement shall be binding upon, and shall
be enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect.

13



--------------------------------------------------------------------------------



 



     Section 6.7 Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
     Section 6.8 Third Party Beneficiary. Except as may be expressly provided or
incorporated by reference herein, including, without limitation, the
indemnification provisions hereof, no provision of this Agreement is intended,
nor shall it be interpreted, to provide or create any third party beneficiary
rights or any other rights of any kind in any customer, affiliate, stockholder,
partner, member, director, officer or employee of any party hereto or any other
person or entity.
     Section 6.9 Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the Operating
Partnership to effect such replacement.
     Section 6.10 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by nationally recognized overnight delivery service, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 6.10):

  (a)   if to the Company or to the Operating Partnership to:

CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, CO 80265
Attention: General Counsel
Facsimile: (877) 296-8110

  (b)   if to any of the Contributors:

c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W., Suite 220
Washington, D.C. 20004
Attention: George Ruhlen and Rainey Hoffman
Facsimile: (202) 347-9250
     Section 6.11 Reliance. Each party to this Agreement acknowledges and agrees
that it is not relying on tax advice or other advice from the other party to
this Agreement, and that it has or will consult with its own advisors. Except to
the extent attributable to a breach by the Operating Partnership of any
tax-related representations, warranties or covenants set forth in this Agreement
or any Exhibit to this Agreement, the Operating Partnership shall not be liable
for any damages resulting from a successful challenge of the treatment or
characterization by any taxing authority of the transactions contemplated
herein.

14



--------------------------------------------------------------------------------



 



     Section 6.12 Equitable Remedies; Limitation on Damages. The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with the specific terms hereof
or were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any federal or
state court located in New York (as to which the parties agree to submit to
jurisdiction for the purpose of such action), this being in addition to any
other remedy to which the parties are entitled under this Agreement.
     Section 6.13 Several Liability. It is understood and acknowledged that to
the extent any Contributor makes a representation, warranty or covenant
hereunder, or assumes liability, the same is made or assumed by such Contributor
severally, and not jointly or jointly and severally with any other Contributor.
[signature page to follow]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Contribution Agreement
as of the date first written above.
“OPERATING PARTNERSHIP”
CoreSite, L.P.,
a Delaware limited partnership
By: CoreSite Realty Corporation,
a Maryland corporation
Its: General Partner

                  By:   /s/ Thomas M. Ray       Name:   Thomas M. Ray      
Title:   President and Chief Executive Officer    

            “COMPANY”

CoreSite Realty Corporation,
a Maryland corporation
      By:   /s/ Thomas M. Ray       Name:   Thomas M. Ray       Title:  
President and Chief Executive Officer    

“CONTRIBUTORS”

            CORESITE CRP II/CP II HOLDINGS, LLC
      By:  Carlyle Realty II, L.P., its manager                     By:   /s/
David B. Daniel         Name:   David B. Daniel        Title:   Vice President 
 

 



--------------------------------------------------------------------------------



 



         

            CORESITE CRP II HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP II HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP III HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP III HOLDINGS (VCOC), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP IV HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP IV HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CORESITE CRP IV HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

            CORESITE CRP V HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



Schedule 1.2
Existing Loans

                      OUTSTANDING PRINCIPAL LENDER   REFINANCED LOAN   BALANCE*
Wells Fargo
  Market Post Tower — Mezzanine   $ 15,000,000  
Wells Fargo
  70 Innerbelt — Senior Loan   $ 14,500,000  
Capmark
  Coronado Stender — Senior A Note   $ 28,000,000  
Capmark
  Coronado Stender — Senior B Note   $ 4,635,423  
Capmark
  900 N. Alameda — Senior Loan   $ 28,000,000  
Capmark
  900 N. Alameda — Subordinate Loan   $ 1,464,969  

                      OUTSTANDING LENDER   ASSUMED LOANS   PRINCIPAL BALANCE*
M&T Bank
  12100 Sunrise Valley Drive -- Construction Loan   $ 24,926,506  
Berkadia
  427 LaSalle — Senior A Note   $ 25,000,000  
Garrison
  427 LaSalle — Senior B Note   $ 5,000,000  
Fillmore Capital
  427 LaSalle — Mezzanine   $ 10,000,000  
Morgan Stanley
  55 S. Market Street — Senior   $ 58,000,000  

 

*   All loan balances as of June 30, 2010

Schedule 1.2

 



--------------------------------------------------------------------------------



 



Schedule 1.2(c)
Letters of Credit

                  Property   $ Amount   Issuer   Beneficiary
1275 K Street
    719,350     Keybank   Metro K LLC
One Wilshire
    500,000     Keybank   Hines REIT One Wilshire, LP
Wilshire Annex — 1
    6,500,000     Bank of America   Capmark Finance
Wilshire Annex — 2
    4,000,000     Keybank   Capmark Finance
32 Avenue of the Americas
    8,000,000     Morgan Stanley   32 Sixth Avenue Company LLC
CoreSite Denver Office Space Lease
    220,075     Keybank   Independence Plaza Investment Group, Inc.

Schedule 1.2(c)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CONTRIBUTION AGREEMENT
CONTRIBUTORS’ PROPERTIES, PARTNERSHIPS AND ALLOCABLE SHARES
     Set forth below is a list of the Properties and Partnerships that are
subject to this Agreement, and the Contributors’ allocable share with respect to
each Property.

                          PERCENTAGE OF             OWNERSHIP            
INTERESTS BEING             CONTRIBUTED CONTRIBUTOR   PARTNERSHIPS   PROPERTY  
BY CONTRIBUTOR CoreSite CRP II/CP II Holdings, LLC   Carlyle MPT Mezzanine B,
L.L.C.   Market Post Tower  
83.62%
           
 
CoreSite CRP II Holdings (VCOC I), LLC   Carlyle MPT Mezzanine B, L.L.C.  
Market Post Tower  
5.44%
           
 
CoreSite CRP II Holdings (VCOC II), LLC   Carlyle MPT Mezzanine B, L.L.C.  
Market Post Tower  
10.94%
           
 
CoreSite CRP III Holdings, LLC  
•   CoreSite, L.L.C.
 
•   N/A
 
•   83.15%
           
 
   
•   CoreSite 1275 K Street, L.L.C.
 
•   1275 K Street
 
•   83.15%
           
 
   
•   Carlyle One Wilshire Holdings, L.L.C.
 
•   One Wilshire
 
•   83.15%
           
 
   
•   Carlyle One Wilshire, L.P.
 
•   One Wilshire
 
•   83.15% of the limited partnership interests
           
 
CoreSite CRP III Holdings (VCOC), LLC  
•   CoreSite, L.L.C.
 
•   N/A
 
•   16.85%
           
 
   
•   CoreSite 1275 K Street, L.L.C.
 
•   1275 K Street
 
•   16.85%
           
 
   
•   Carlyle One Wilshire Holdings, L.L.C.
 
•   One Wilshire
 
•   16.85%
           
 
   
•   Carlyle One Wilshire, L.P.
 
•   One Wilshire
 
•   16.85% of the limited partnership interests
           
 
CoreSite CRP IV Holdings, LLC  
•   CRP 427 LaSalle Holdings, L.L.C.
 
•   427 S. LaSalle
 
•   61.37%
           
 
   
•   Carlyle Alameda, L.L.C.
 
•   900 N. Alameda
 
•   62.19%
           
 
   
•   CoreSite 900 N. Alameda, L.L.C.
 
•   900 N. Alameda
 
•   62.19%
           
 
   
•   CRP Miami Telco Holdings, L.L.C.
 
•   2115 NW 22nd Street
 
•   62.19%
           
 
CoreSite CRP IV Holdings (VCOC I), LLC  
•   CRP 427 LaSalle Holdings, L.L.C.
 
•   427 S. LaSalle
 
•   10.82%
           
 
   
•   Carlyle Alameda, L.L.C.
 
•   900 N. Alameda
 
•   10.59%

Exhibit A

 



--------------------------------------------------------------------------------



 



                          PERCENTAGE OF             OWNERSHIP            
INTERESTS BEING             CONTRIBUTED CONTRIBUTOR   PARTNERSHIPS   PROPERTY  
BY CONTRIBUTOR    
•   CoreSite 900 N. Alameda, L.L.C.
 
•   900 N. Alameda
 
•   10.59%
           
 
   
•   CRP Miami Telco Holdings, L.L.C.
 
•   2115 NW 22nd Street
 
•   10.59%
           
 
CoreSite CRP IV Holdings (VCOC II), LLC  
•   CRP 427 LaSalle Holdings, L.L.C.
 
•   427 S. LaSalle
 
•   27.81%
           
 
   
•   Carlyle Alameda, L.L.C.
 
•   900 N. Alameda
 
•   27.22%
           
 
   
•   CoreSite 900 N. Alameda, L.L.C.
 
•   900 N. Alameda
 
•   27.22%
           
 
   
•   CRP Miami Telco Holdings, L.L.C.
 
•   2115 NW 22nd Street
 
•   27.22%
           
 
CoreSite CRP V Holdings, LLC  
•   CRP Coronado Stender, L.L.C.
 
•   Coronado Stender
 
•   100%
           
 
   
•   CRG West 2901 Coronado Drive, L.L.C.
 
•   Coronado Stender
 
•   100%
           
 
   
•   CoreSite Real Estate 70 Innerbelt, L.L.C.
 
•   70 Innerbelt
 
•   100%
           
 
   
•   CoreSite Real Estate 12100 Sunrise Valley Drive, L.L.C.
 
•   1200 Sunrise Valley Drive
 
•   100%
           
 
   
•   CoreSite 1656 McCarthy, L.L.C.
 
•   1656 McCarthy
 
•   100%
           
 
   
•   CoreSite 32 Avenue of the Americas, L.L.C.
 
•   32 Avenue of the Americas
 
•   100%
           
 
   
•   CRG Fund V Holdings, LLC
 
•   N/A
 
•   100%

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
CONTRIBUTION AGREEMENT
FORM OF CONTRIBUTION AND ASSUMPTION AGREEMENT
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
are hereby acknowledged, each of the undersigned (each, a “Contributor,” and
collectively, the “Contributors”) hereby assigns, transfers, sells and conveys
to CoreSite, L.P., a Delaware limited partnership (the “Operating Partnership”),
its entire legal and beneficial right, title and interest in, to and under each
Partnership Interest set forth opposite such Contributor’s name on Schedule A
attached hereto, including, without limitation, all right, title and interest,
if any, of the undersigned in and to the assets of each Partnership and the
right to receive distributions of money, profits and other assets from each
Partnership, presently existing or hereafter at any time arising or accruing TO
HAVE AND TO HOLD the same unto the Operating Partnership, its successors and
assigns, forever.
     Upon the execution and delivery hereof, the Operating Partnership assumes
from each Contributor all obligations in respect of the Partnership Interests
set forth opposite such Contributor’s name on Schedule A attached hereto, and
absolutely and unconditionally accepts the foregoing assignment from each
Contributor, and agrees to be bound by the terms, conditions and covenants
thereof, and to perform all duties and obligations of the Contributors
thereunder from and after the date hereof.
     Each of the Contributors, for itself, its successors and assigns, hereby
covenants and agrees that, at any time and from time to time after the date
hereof upon the written request of the Operating Partnership, such Contributor
will, without further consideration, do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged and delivered, each and all of such
further acts, deeds, assignments, transfers, conveyances and assurances as may
reasonably be required by the Operating Partnership in order to assign,
transfer, set over, convey, assure and confirm unto and vest in the Operating
Partnership, its successors and assigns, title to the Partnership Interests,
transferred, conveyed and delivered by this Agreement.
     Capitalized terms used herein, but not defined have the meanings ascribed
to them in the Contribution Agreement, dated as of September 28, 2010, between
the Operating Partnership, the Contributors and the other parties thereto.
[Remainder of page left intentionally blank.]
Exhibit B

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered the
Agreement as of the date first above written.

     
 
   
 
   
 
       
 
       
 
   

Exhibit B

 



--------------------------------------------------------------------------------



 



                  CoreSite, L.P.,         a Delaware limited partnership    
 
                By: CoreSite Realty Corporation,
a Maryland corporation         Its: General Partner    
 
           
 
       By:    
 
   
 
       Name:        
 
       Title:        

Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
CONTRIBUTION AGREEMENT
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR

ARTICLE 1 — ADDITIONAL DEFINED TERMS
     For purposes of this Exhibit C, the following terms have the meanings set
forth below. Terms which are not defined below shall have the meaning set forth
for those terms as defined in the Agreement to which this Exhibit C is attached:
     Actions: Means all actions, litigations, complaints, charges, accusations,
investigations, petitions, suits, arbitrations, mediations or other proceedings,
whether civil or criminal, at law or in equity, or before any arbitrator or
Governmental Entity.
     Agreement: Means the Contribution Agreement to which this Exhibit C is
attached.
     Disclosure Schedule: Means that disclosure schedule attached to the
Agreement.
     Colocation Business: Means the colocation space licensing business at the
Properties
     Entity: Means with respect to each Contributor, each Partnership that is
owned by such Contributor as of the date hereof and each partnership, limited
liability company or other legal entity that is owned directly or indirectly by
such Partnership.
     Environmental Law: Means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, demands, approvals, authorizations
and similar items of any Governmental Entity and all applicable judicial,
administrative and regulatory decrees, judgments and orders relating to the
protection of human health or the environment as in effect on the Closing Date,
including but not limited to those pertaining to reporting, licensing,
permitting, investigation, removal and remediation of Hazardous Materials,
including without limitation: (x) the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. Section 1251), the Safe Drinking Water Act (42 U.S.C. 300f et seq.),
the Toxic Substances Control Act (15 U.S.C. 2601 et seq.), the Endangered
Species Act (16 U.S.C. 1531 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), and (y) applicable state
and local statutory and regulatory laws, statutes and regulations pertaining to
Hazardous Materials.
     Environmental Permits: Means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.
     Governmental Entity: Means any governmental agency or quasi-governmental
agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, domestic or foreign.
     Hazardous Material: Means any substance:

Exhibit C-1



--------------------------------------------------------------------------------



 



     (i) the presence of which requires investigation or remediation under any
Environmental Law action or policy, administrative request or civil complaint
under the foregoing or under common law; or
     (ii) which is controlled, regulated or prohibited under any Environmental
Law as in effect as of the Closing Date, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.); or
     (iii) which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and as of the
Closing Date is regulated by any Governmental Entity; or
     (iv) the presence of which on, under or about, a Property poses a hazard to
the health or safety of persons on or about such Property; or
     (v) which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs) or asbestos or asbestos-containing materials or
urea formaldehyde foam insulation; or
     (vi) radon gas.
     Indemnifying Party: Means any party required to indemnify any other party
under Section 3.2 of this Exhibit C.
     Knowledge: Means, with respect to each Contributor, the actual knowledge,
without inquiry or duty of inquiry, of Thomas Ray, Robert Stuckey, George
Ruhlen, Rainey Hoffman, Thomas Levy, Leo Krusius, Barbara Murphy, Christian
Forbes, Rob Konigsberg, or David Daniel.
     Liens: Means, means any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), other charge or
security interest or any preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, and any obligations under capital leases having
substantially the same economic effect as any of the foregoing.
     Permitted Encumbrances: Means:
     (a) Liens securing Taxes, the payment of which (i) is not delinquent or
(ii) is actively being contested in good faith by appropriate proceedings;
     (b) Zoning laws and ordinances applicable to the Properties which are not
violated by the existing structures or present uses thereof or the transfer of
the Properties;
     (c) Liens imposed by laws, such as carriers’, warehousemen’s and mechanics’
liens, and other similar liens arising in the ordinary course of business which
secure payment of obligations arising in the ordinary course of business not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings diligently pursued;
     (d) encumbrances and restrictions on real property (including easements,
covenants, rights of way and similar restrictions of record) that do not
materially interfere with the present use of such real property or that are on
any title commitment or title insurance policy that has been made available to,
or is in the possession of, the Operating Partnership; and

Exhibit C-2



--------------------------------------------------------------------------------



 



     (e) the Liens of all Existing Loan Documents.
     Person: Means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Entity.
     Prospectus: Means the Company’s final prospectus, as delivered to investors
in the Public Offering (including, without limitation, the pro forma financial
statements contained therein and any matters for which a reserve has been
established as reflected in such pro forma financial statements).
     REIT Shares: Shall have the meaning set forth in the OP Agreement.
     Release: Shall have the same meaning as the definition of “release” in the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) at
42 U.S.C. Section 9601(22), but not including the exclusions identified in that
definition, at subparts (A) through (D).
     Tax or Taxes: Means any federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment-related, excise, goods and
services, harmonized sales, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto.
ARTICLE 2 — REPRESENTATIONS AND WARRANTIES
OF CONTRIBUTORS
     Except as set forth in the Disclosure Schedule or the Prospectus, each
Contributor severally, and not jointly, represents and warrants to the Operating
Partnership and the Company as set forth below in this Article 2 solely with
respect to any Partnership Interest, Property or Entity, directly or indirectly
contributed to the Operating Partnership by such Contributor or to another
Contributor owned directly, or indirectly by the same real estate fund, which
representations and warranties are true and correct as of the date hereof and
will (except to the extent expressly relating to a specified date) be true and
correct as of the Pre-Closing Date:
     2.1 Organization; Authority; Qualification. Each Entity contributed,
directly or indirectly, by such Contributor is duly formed, validly existing and
in good standing (to the extent applicable) under the laws of its jurisdiction
of formation and each such Entity has the requisite power and authority to carry
on its business as it is presently conducted and, to the extent required under
applicable law, is qualified to do business in each jurisdiction in which the
nature of its business or the ownership, leasing or operation of its property
make such qualification necessary, except where failure to be so qualified would
not have a Material Adverse Effect. The Contributors have made available to the
Operating Partnership true and correct copies of the organizational documents of
each such Entity, with all amendments as in effect on the date of this Agreement
(collectively, the “Organizational Documents”). Schedule 2.1 of the Disclosure
Schedule lists each Partnership, its jurisdiction of formation and each partner,
member or other equity owner of such Partnership as of the date hereof.
     2.2 Due Authorization. Such Contributor has the legal capacity to enter
into this Agreement. The Agreement and each agreement, document and instrument
executed and delivered by or on behalf of such Contributor pursuant to the
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of such Contributor, each enforceable
against such Contributor in accordance with its terms, as such enforceability
may be limited by bankruptcy or the application of equitable principles.

Exhibit C-3



--------------------------------------------------------------------------------



 



     2.3 Consents and Approvals. Except as shall have been satisfied prior to
the Closing Date and as set forth in Schedule 2.3 to the Disclosure Schedule, as
of the date hereof, no consent, waiver, approval or authorization of any third
party or Governmental Entity is required to be obtained by such Contributor or
any Entity owned by such Contributor in connection with the execution, delivery
and performance of the Agreement and the transactions contemplated hereby,
except for those consents, waivers, approvals or authorizations, the failure of
which to obtain would not have a Material Adverse Effect.
     2.4 Ownership of the Partnership Interests and other Entities.
          (a) Except for the Partnership Interests being contributed to the
Operating Partnership pursuant to this Agreement, no Partnership has issued any
equity securities or other equity interests therein (including, without
limitation, any securities convertible into or exchangeable or redeemable for
any such equity securities or other equity interests) and there are no
outstanding subscriptions, calls, warrants, options or commitments of any kind
for the granting or issuance of any equity securities or other equity interests
in any Partnership. Except as set forth in Schedule 2.4(a) to the Disclosure
Schedule, each Contributor is the sole owner of the Partnership Interests being
contributed by it, beneficially and of record, free and clear of any Liens of
any nature and has full power and authority to convey the Partnership Interests,
free and clear of any Liens, and, upon delivery of consideration for such
Partnership Interests as herein provided, the Operating Partnership will acquire
good title thereto, free and clear of any Liens other than any liens arising
through the Operating Partnership. Except as set forth in Schedule 2.4(a) to the
Disclosure Schedule, no Contributor has granted to any other Person any right to
purchase, and there are no other agreements with respect to the voting or
transfer of, any Partnership Interest held by such Contributor.
          (b) Schedule 2.4(b) sets forth the name and jurisdiction of
organization if each Entity that is not a Partnership and the Partnership which,
directly or indirectly, owns 100% of the equity interests therein. Except for
the equity interests owned by the Partnership or another Entity that is 100%
owned, directly or indirectly by such Partnership, no Entity has issued any
equity securities or other equity interests therein (including, without
limitation, any securities convertible into or exchangeable or redeemable for
any equity securities) and there are no outstanding subscriptions, calls,
warrants, options or commitments of any kind for the granting or issuance of any
equity securities or other equity interests in such Entity. Except as set forth
in Schedule 2.4(b) to the Disclosure Schedule, each of the Partnerships or other
Entities designated as owning any of the equity interests on Schedule 2.4(b) is
the sole owner of such equity interests, beneficially and of record, free and
clear of any Liens (other than Permitted Liens). Except as set forth in
Schedule 2.4(b) to the Disclosure Schedule, no Entity has granted to any other
Person any right to purchase, and there are no other agreements with respect to
the voting or transfer of, any equity securities issued by such Entity.
     2.5 No Violation. Except as shall have been cured to the satisfaction of
the Operating Partnership, consented to or waived in writing by the Operating
Partnership prior to the Closing Date or as set forth in Schedule 2.5 to the
Disclosure Schedule, none of the execution, delivery or performance of the
Agreement, any agreement contemplated thereby and the transactions contemplated
hereby and thereby does or will, with or without the giving of notice, lapse of
time, or both, violate, conflict with, result in a breach of, or constitute a
default under or give to others any right of termination, acceleration,
cancellation or other right adverse to the Operating Partnership of (A) the
organizational documents, including the operating agreement, if any, of any
Contributor or any of the Entities in which any Contributor holds an interest to
be contributed hereunder, (B) any agreement, document or instrument to which any
Contributor is a party or by which any Contributor or any Entity in which any
Contributor holds an interest to be contributed hereunder, are bound, or (C) any
term or provision of any judgment, order, writ, injunction, or decree, or
require any approval, consent or waiver of, or make any filing with,

Exhibit C-4



--------------------------------------------------------------------------------



 



any person or Governmental Entity or foreign, federal, state, local or other law
binding on any Contributor or the Entities in which either Contributor holds an
interest to be contributed hereunder, or by which any Contributor, Entity or any
of their assets or properties are bound or subject; provided in the case of
(B) and (C) above, unless any such violation, conflict, breach, default or right
would not have a Material Adverse Effect or on the ability of any Contributor to
consummate the transactions contemplated hereby.
     2.6 Non-Foreign Status. Each Contributor is a United States person (as
defined in Section 7701(a)(30) of the Code), and is, therefore, not subject to
the provisions of the Code relating to the withholding of sales proceeds to
foreign persons, and is not subject to any state withholding requirements. Each
Contributor will provide affidavits at the Closing to this effect as provided
for in Section 2.3(d) of the Agreement.
     2.7 Investment Purposes. Each Contributor acknowledges its understanding
that the offering and issuance of OP Units to be acquired pursuant to the
Agreement are intended to be exempt from registration under the Securities Act
of 1933, as amended and the rules and regulations in effect thereunder (the
“Act”) and that the Operating Partnership’s reliance on such exemption is
predicated in part on the accuracy and completeness of the representations and
warranties of the Contributors contained herein. In furtherance thereof, each
Contributor represents and warrants to the Company and the Operating Partnership
as follows:
          2.7.1 Investment. Such Contributor is acquiring OP Units (and any
Common Stock which may be received upon redemption of such OP Units) solely for
its own account for the purpose of investment and as a nominee or agent for any
other person and not with a view to, or for offer or sale in connection with,
any distribution of any thereof. Such Contributor agrees and acknowledges that
it will not, directly or indirectly, offer, transfer, sell, assign, pledge,
hypothecate or otherwise dispose of (hereinafter, “Transfer”) any of the OP
Units (and any Common Stock which may be received upon redemption of such OP
Units), unless (i) the Transfer is pursuant to an effective registration
statement under the Act and qualification or other compliance under applicable
blue sky or state securities laws, (ii) counsel for such Contributor (which
counsel shall be reasonably acceptable to the Operating Partnership) shall have
furnished the Operating Partnership with an opinion, reasonably satisfactory in
form and substance to the Operating Partnership, to the effect that no such
registration is required because of the availability of an exemption from
registration under the Act, or (iii) the Transfer is otherwise permitted by the
OP Agreement. The term “Transfer” shall not include any redemption or exchange
of the OP Units for REIT Shares pursuant to Section 15.1 of the OP Agreement.
Notwithstanding the foregoing, no Transfer shall be made unless it is permitted
under the OP Agreement.
          2.7.2 Knowledge. Such Contributor is knowledgeable, sophisticated and
experienced in business and financial matters and fully understands the
limitations on transfer imposed by the Federal securities laws and as described
in the Agreement and the OP Agreement. Such Contributor is able to bear the
economic risk of holding the OP Units for an indefinite period and is able to
afford the complete loss of its investment in the OP Units; such Contributor has
received and reviewed all information and documents about or pertaining to the
Company, the Operating Partnership, the business and prospects of the Company
and the Operating Partnership and the issuance of the OP Units, as such
Contributor deems necessary or desirable, has had cash flow and operations data
for the Properties made available by the Operating Partnership upon request and
has been given the opportunity to obtain any additional information or documents
and to ask questions and receive answers about such information and documents,
the Company, the Operating Partnership, the Properties, the business and
prospects of the Company and the Operating Partnership and the OP Units, which
such Contributor deems necessary or desirable to evaluate the merits and risks
related to its investment in the OP Units, and to conduct its own independent
valuation of the Properties. Such Contributor has reviewed with its legal
counsel and tax advisors the forms of the Articles of Amendment and Restatement,
the form of which is attached hereto as Appendix A, the Amended and Restated
Bylaws of the Company, the form of which is attached hereto as Appendix B (the
“Amended and Restated Bylaws”), and the OP Agreement.

Exhibit C-5



--------------------------------------------------------------------------------



 



          2.7.3 Holding Period. Such Contributor acknowledges that it has been
advised that (i) the OP Units are not redeemable or exchangeable for cash or, at
the option of the REIT, REIT Shares for a minimum of twelve (12) months,
(ii) the OP Units issued pursuant to the Agreement, and any REIT Shares issued
in exchange for, or in respect of a redemption of, the OP Units, are “restricted
securities” (unless registered in accordance with applicable U.S. securities
laws) under applicable federal securities laws and may be disposed of only
pursuant to an effective registration statement or an exemption therefrom and
such Contributor understands that the Operating Partnership has no obligation or
intention to register any OP Units, except to the extent set forth in the
Registration Rights Agreement; accordingly, such Contributor may have to bear
indefinitely, the economic risks of an investment in such OP Units, (iii) a
restrictive legend in the form hereafter set forth shall be placed on the OP
Unit Certificates (and any certificates representing REIT Shares for which OP
Units may, in certain circumstances, be exchanged or redeemed), and (iv) a
notation shall be made in the appropriate records of the Operating Partnership
indicating that the OP Units (and any REIT Shares for which OP Units may, in
certain circumstances, be exchanged or redeemed) and are subject to restrictions
on transfer.
          2.7.4 Accredited Investor. Such Contributor is an “accredited
investor” (as such term is defined in Rule 501 (a) of Regulation D under the
Act).
          2.7.5 Legend. Each OP Unit Certificate, if any, issued pursuant to the
Agreement (and any certificates representing REIT Shares for which OP Units may,
in certain circumstances, be exchanged or redeemed), unless registered in
accordance with applicable U.S. securities laws, shall bear the following
legend:
The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), or the securities laws of any state and may
not be sold, transferred or otherwise disposed of in the absence of such
registration, unless, except in limited circumstances, the transferor delivers
to the company an opinion of counsel satisfactory to the company, to the effect
that the proposed sale, transfer or other disposition may be effected without
registration under the Act and under applicable state securities or “Blue Sky”
laws;
     In addition to the foregoing legend, each certificate (if any) representing
any REIT Shares for which OP Units may, in certain circumstances, be exchanged
or redeemed shall also bear a legend which generally provides the following:
The shares represented by this certificate are subject to restrictions on
Beneficial and Constructive Ownership and Transfer for the purpose, among
others, of the Corporation’s maintenance of its status as a Real Estate
Investment Trust under the Internal Revenue Code of 1986, as amended (the
“Code”). Subject to certain further restrictions and except as expressly
provided in the Corporation’s Charter, (i) no Person may Beneficially or
Constructively Own shares of the Corporation’s Capital Stock in excess of 9.8%
(in value or number of shares) of the outstanding shares of Capital Stock of the
Corporation; (ii) no Person may Beneficially or Constructively Own shares of
Capital Stock of the Corporation in excess of 9.8% of the value of the total
outstanding shares of Capital Stock of the Corporation; (iii) no Person may
Beneficially or Constructively Own Capital Stock that would result in the
Corporation being “closely held” under Sections 856(h)(1)(B) and 856(h)(3) of
the Code or otherwise cause the Corporation to fail to qualify as a REIT; and
(iv) no Person may Transfer shares of Capital Stock if such Transfer would
result in the Capital Stock of the Corporation being owned by fewer than 100
Persons. Any Person who Beneficially or Constructively Owns or attempts to
Beneficially or Constructively Own shares of Capital Stock which causes or will
cause a Person to Beneficially or Constructively Own shares of Capital Stock in
excess or in violation of the above limitations must immediately notify the
Corporation. If any of the restrictions on transfer or ownership are

Exhibit C-6



--------------------------------------------------------------------------------



 



violated, the shares of Capital Stock represented hereby, together with any
dividends or distributions thereon will be automatically transferred to a
Trustee of a Trust for the benefit of one or more Charitable Beneficiaries. In
addition, the Corporation may redeem shares upon the terms and conditions
specified by the Board of Directors in its sole discretion if the Board of
Directors determines that ownership or a Transfer or other event may violate the
restrictions described above. Furthermore, upon the occurrence of certain
events, attempted Transfers in violation of the restrictions described above may
be void ab initio. All capitalized terms in this legend have the meanings
defined in the Charter of the Corporation, as the same may be amended from time
to time, a copy of which, including the restrictions on transfer and ownership,
will be furnished to each holder of Capital Stock of the Corporation on request
and without charge. Requests for such a copy may be directed to the Secretary of
the Corporation at its Principal Office.
     2.8 No Brokers. Except as set forth in Schedule 2.8 to the Disclosure
Schedule, no Contributor nor any of their or their respective officers,
directors or employees, to the extent applicable, has employed or made any
agreement with any broker, finder or similar agent or any person or firm which
will result in the obligation of the Company, the Operating Partnership or any
of their affiliates (including any of the Partnerships and/or Entities) to pay
any finder’s fee, brokerage fees or commissions or similar payment in connection
with the transactions contemplated by the Agreement.
     2.9 Taxes.
          (a) To each Contributor’s Knowledge, no Tax lien exists with respect
to any Property contributed by such Contributor, except for Permitted
Encumbrances. Copies of the real property Tax bills for such Property for the
current Tax year have been furnished or made available to the Operating
Partnership, and such Tax bills are true and correct copies of all of the real
property Tax bills for such Tax year actually received with respect to each such
Property by such Contributor or the Entities or their agents. Each Acquired
Entity has timely and properly filed all Tax Returns required to be filed by it.
All such Tax Returns are complete and accurate in all material respects. All
material Taxes shown on any Tax Return of an Acquired Entity or with respect to
each property have been paid or will be paid prior to the Closing Date or are
being contested in good faith. No Acquired Entity has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. No deficiencies for any material amount of
Taxes of any Acquired Entity or with respect to any Property have been claimed,
proposed or assessed, in each case, in writing, by any Tax authority or other
Governmental Entity. There are no audits, investigations, disputes, notices of
deficiency or claims for any material amount of Taxes of any Acquired Entity or
with respect to any Property pending or, to the Knowledge of either Contributor,
threatened in writing in the last twelve months. The representations made in
this Section 2.9(a) refer only to past activities and are not intended to serve
as representations to, or a guarantee of, nor can they be relied on with respect
to, Taxes attributable to any period (or portion thereof) beginning after, or
Tax positions, taken after the Closing Date. Without limiting the foregoing, no
Contributor makes any representation with respect to, nor shall any Contributor
have any liability for any Taxes payable as a result of any reassessment
completed following the Closing Date (whether as a result of the transactions
contemplated hereby or otherwise) whether or not such reassessment applies
retroactively to any period, or any portion of any period, prior to the Closing
Date.
          (b) For federal income Tax purposes, each Entity being acquired by the
Operating Partnership from such Contributor (each such entity, an “Acquired
Entity”) is, and at all times during its existence has been a partnership or
limited liability company taxable either (i) as a partnership (rather than an
association or a publicly traded partnership taxable as a corporation) or (ii) a
disregarded entity.

Exhibit C-7



--------------------------------------------------------------------------------



 



     2.10 Litigation. Except as set forth in Schedule 2.10 to the Disclosure
Schedule, there is no Action, litigation, claim or other proceeding, either
judicial or administrative (including, without limitation, any governmental
action or proceeding), pending or, to each Contributor’s Knowledge, threatened
in writing in the last twelve months, against any Property, any Partnership
Interests, any Contributor, or any of the Entities or that would reasonably be
expected to adversely affect the Contributors’ ability to consummate the
transactions contemplated hereby. No Contributor is bound by any outstanding
order, writ, injunction or decree of any court, Governmental Entity or
arbitration against or affecting all or any portion of its Partnership
Interests, Partnership Interests, the Contributed Assets, or any Entity which in
any such case would impair either Contributor’s ability to enter into and
perform all of its obligations under the Agreement or would have a Material
Adverse Effect.
     2.11 Compliance With Laws. In connection with the operation of the
Properties, except as set forth in Schedule 2.11 to the Disclosure Schedule, to
each Contributor’s Knowledge, the Properties contributed by such Contributor
have been maintained and the Contributors have not received written notice that
any such Property is not in compliance in all material respects with all
applicable laws, ordinances, rules, regulations, codes, orders and statutes
(including, without limitation, those currently relating to fire safety,
conservation, parking, Americans with Disabilities Act, zoning and building
laws) whether federal, state or local, except where the failure to so comply
would not have a Material Adverse Effect. Compliance with Environmental Laws is
not addressed by this Section 2.11, but rather solely by Section 2.15.
     2.12 Real Property.
          (a) Except as described in Schedule 2.12(a) to the Disclosure
Schedule, the Partnership or other Entity that owns each of the Properties that
is designated as owned real property in the Prospectus has good and marketable
title in fee simple to such Property free and clear of all Liens, except
Permitted Encumbrances.
          (b) Except as described in Schedule 2.12(b) to the Disclosure
Schedule, the Partnership or other Entity that leases each of the Properties
that is designated as leased real property in the Prospectus has a valid
leasehold interest in, and enjoys peaceful and undisturbed possession
(consistent with historical use) of such real property, in each case free and
clear of all Liens, except Permitted Encumbrances. No Entity has received any
written notice of any material uncured default under any of the real property
leases pursuant to which it leases such properties, and to the Contributors’
knowledge there is no material uncured default by any landlord thereunder,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.
     2.13 Eminent Domain. There is no existing or, to each Contributor’s
Knowledge, proposed or threatened condemnation, eminent domain or similar
proceeding, or private purchase in lieu of such a proceeding, in respect of all
or any material portion of the Properties contributed by such Contributor.
     2.14 Licenses and Permits. Except as set forth in Schedule 2.14 to the
Disclosure Schedule, to each Contributor’s Knowledge, all licenses, permits or
other governmental approvals (including certificates of occupancy) required to
be obtained by the owner of any Property contributed by such Contributor in
connection with the construction, use, occupancy, management, leasing and
operation of such Properties have been obtained and are in full force and effect
and in good standing, except for those licenses, permits and other governmental
approvals, the failure of which to obtain or maintain in good standing would not
have a Material Adverse Effect.
     2.15 Environmental Compliance. To each Contributor’s Knowledge, except as
may be disclosed in Schedule 2.15 to the Disclosure Schedule or the
environmental reports listed therein (the

Exhibit C-8



--------------------------------------------------------------------------------



 



“Environmental Reports”) (true and correct copies of which have been made
available to the Operating Partnership), the Properties contributed by such
Contributor are currently in compliance with all Environmental Laws and
Environmental Permits, except where the failure to so comply would not have a
Material Adverse Effect. No Contributor has received any written notice from the
United States Environmental Protection Agency or any other federal, state,
county or municipal entity or agency that regulates Hazardous Materials or
public health risks or other environmental matters or any other private party or
Person claiming any current violation of, or requiring current compliance with,
any Environmental Laws or Environmental Permits or demanding payment or
contribution for any Release or other environmental damage in, on, under, or
upon any of the Properties. No litigation in which such Contributor or any
Acquired Entity is a named party is pending with respect to Hazardous Materials
located in, on, under or upon any of the Properties, and, to such Contributor’s
Knowledge, no investigation in such respect is pending and no such litigation or
investigation has been threatened in writing in the last twelve months by any
Governmental Entity or any third party. To such Contributor’s Knowledge, except
as may be disclosed in Schedule 2.15 to the Disclosure Schedule or the
Environmental Reports, there are no environmental conditions existing at, on,
under, upon or affecting the Properties or any portion thereof that would
reasonably be likely to result in any claim, liability or obligation under any
Environmental Laws or Environmental Permit or any claim by any third party that
would have a Material Adverse Effect.
     2.16 Material Customer Leases. With respect to each Property, the leases,
licenses, subleases, tenancies, possession agreements and occupancy agreements
with tenants, subtenants or licensees of such Property that individually
constitute more than 2.0% of the aggregate rental revenues of the Operating
Partnership on a pro forma basis after giving effect to the transactions
contemplated hereby (the “Material Leases”) are identified on Schedule 2.16 to
the Disclosure Schedule. To each Contributor’s Knowledge, such Leases are in
full force and effect, except as indicated otherwise in Schedule 2.16 to the
Disclosure Schedule or the rent roll in the possession of the Operating
Partnership on the date hereof. To each Contributor’s Knowledge, except as set
forth in Schedule 2.16 to the Disclosure Schedule or the rent roll in the
possession of the Operating Partnership on the date hereof, no monetary or
material non-monetary default (beyond applicable notice and cure periods) by any
party exists under any such Material Lease. To each Contributor’s Knowledge, no
tenants under any of such Material Leases is presently the subject of any
voluntary or involuntary bankruptcy or insolvency proceedings.
     2.17 Tangible Personal Property. Except as set forth in Schedule 2.17 to
the Disclosure Schedule or as would not have a Material Adverse Effect, to each
Contributor’s Knowledge, each Entity’s interests in any fixtures or personal
property that are reflected on the financial statements of such Entity as owned
by such Entity, are owned free and clear of all Liens other than Permitted
Encumbrances.
     2.18 Existing Loans. Schedule 2.18 to the Disclosure Schedule lists all
secured loans presently encumbering the Properties or any direct or indirect
interest in any Entity held by the Contributors, and any unsecured loans
relating thereto to be assumed by the Operating Partnership or any subsidiary of
the Operating Partnership at Closing, as of the date hereof (the “Disclosed
Loans”), the approximate outstanding aggregate principal balance of which is
$218,526,897 as of the date hereof. To each Contributor’s Knowledge, the
Disclosed Loans and the documents entered into in connection therewith
(collectively, the “Disclosed Loan Documents”) are in full force and effect and
binding on the Partnership or other Entity party thereto, and to the knowledge
of the Contributors, each other party thereto. No monetary or material
non-monetary default (beyond applicable notice and cure periods) by any
Contributor, Partnership or other Entity exists under any of such Disclosed Loan
Documents. True and correct copies of the existing Disclosed Loan Documents have
been made available to the Operating Partnership.
     2.19 Zoning. Except as set forth on Schedule 2.19 to the Disclosure
Schedule, the Contributors have not received (i) any written notice (which
remains uncured) from any Governmental

Exhibit C-9



--------------------------------------------------------------------------------



 



Entity stating that any of the Properties is currently violating any zoning,
land use or other similar rules or ordinances in any material respect, or
(ii) any written notice of any pending or threatened proceedings for the
rezoning (i.e., as opposed to the current zoning) of any of the Properties or
any portion thereof except, in each case as would not have a Material Adverse
Effect.
     2.20 Exclusive Representations. Except as set forth above in this
Exhibit C, the Contributors make no representation or warranty of any kind,
express or implied, in connection with all or any of the Property, the
Partnership Interests, or any Entity, and each of the Operating Partnership and
the Company acknowledges that it has not relied upon any other such
representation or warranty. Except as set forth in Section 3.2(e) of the
Agreement, each Contributor acknowledges that no representation or warranty has
been made by the Company or the Operating Partnership with respect to the legal
and tax consequences of the transfer to the Operating Partnership of such
Contributor’s Property, Partnership Interests, Partnership Interests,
Contributed Assets, Assumed Agreements, or Assumed Liabilities, nor with respect
to either Contributor’s receipt of OP Units as consideration therefor. Each
Contributor acknowledges that it has not relied upon any other such
representation or warranty.
ARTICLE 3 — INDEMNIFICATION
     3.1 Survival Of Representations And Warranties; Remedy For Breach.
          (a) Subject to Section 3.6 of this Exhibit C, all representations and
warranties contained in this Exhibit C (as qualified by the Disclosure Schedule)
or in any Schedule, Exhibit, certificate or affidavit delivered pursuant to the
Agreement shall survive the Closing.
          (b) Notwithstanding anything to the contrary in the Agreement or this
Exhibit C, following the Closing and issuance of OP Units to the Contributors,
no Contributor shall be liable under this Exhibit C or the Agreement for
monetary damages (or otherwise) for breach of any of its representations,
warranties, covenants and obligations contained in this Exhibit C or the
Agreement (other than the covenants and obligations set forth in Section 2.5
thereof) or in any Schedule, Exhibit, certificate or affidavit delivered by it
pursuant thereto, other than pursuant to the succeeding provisions of this
Article 3, which, except as provided in Section 6.11 of the Agreement, shall be
the sole and exclusive remedy with respect thereto. In furtherance of the
foregoing provision relating to exclusive remedy, each of the Operating
Partnership and the Company hereby expressly waives any rights or claims it may
have to pursue any remedy against the Contributors or any of their affiliates
following the Closing and issuance of OP Units to the Contributors, whether
under statute or common law, including, without limitation, any rights arising
under any Environmental Law, other than (i) as provided in this Article 3 or in
Section 6.11 of the Agreement, and (ii) with respect to the covenants and
obligations described in Section 2.5 of the Agreement. Except to the extent that
any Contributor distributes any of the OP Units pledged in accordance with
Section 3.3 below during the applicable survival period, in no event shall the
constituent members, partners, employees, officers, directors, managers,
advisers, agents or representatives of any Contributor, or of any Entity, be
liable for monetary damages (or otherwise) for any breach of any of the
representations, warranties, covenants and obligations contained in this
Exhibit C or the Agreement or in any Schedule, Exhibit, certificate or affidavit
delivered by the Contributors or any Entity pursuant thereto.
     3.2 General Indemnification.
          (a) From and after the Closing Date, each Contributor shall severally,
and not jointly (as determined below), indemnify, hold harmless and defend the
Operating Partnership and the Company (each of which is an “Indemnified Party”)
from and against any and all Losses asserted against, imposed upon or incurred
by the Indemnified Party, to the extent resulting from any breach of a
representation, warranty or covenant of the Contributors contained in the
Agreement (as qualified by all items set forth in the Prospectus and the
Disclosure Schedule and including, without limitation, this Exhibit C), or in
any

Exhibit C-10



--------------------------------------------------------------------------------



 



Schedule, Exhibit, certificate or affidavit delivered by the Contributors
pursuant thereto. In each case, the Contributors shall only bear the fees, costs
or expenses in connection with the employment of one counsel (regardless of the
number of Indemnified Parties).
          (b) With respect to any claim of an Indemnified Party pursuant to this
Section 3.2, to the extent available, the Operating Partnership agrees to use
diligent good faith efforts to pursue and collect any and all available proceeds
and benefits of any right to defense under any insurance policy which covers the
matter which is the subject of the indemnification prior to seeking
indemnification from any Contributor until all proceeds and benefits, if any, to
which the Operating Partnership or the Indemnified Party is entitled pursuant to
such insurance policy have been exhausted; provided, however, that the Operating
Partnership may make a claim under this Section 3.2 even if an insurance
coverage dispute is pending, in which case, if the Indemnified Party later
receives insurance proceeds with respect to any Losses paid by any Contributor
for the benefit of any Indemnified Party, then the Indemnified Party shall
reimburse such Contributor in an amount equivalent to such proceeds in excess of
any deductible amount pursuant to Section 3.5(a) of this Exhibit C up to the
amount actually paid (or deemed paid) by such Contributor to the Indemnified
Party in connection with such indemnification (it being understood that all
costs and expenses incurred by the Contributors with respect to insurance
coverage disputes shall constitute Losses paid by the Contributors for purposes
of Section 3.2(a) of this Exhibit C).
     3.3 Pledge Agreement. At the IPO Closing, each Contributor shall execute a
Pledge Agreement (in the form of Exhibit G to the Agreement) pursuant to which
such Contributor’s indemnity contained in this Article 3 shall be secured by a
pledge of such Contributor’s OP Units equal to 10% of such Contributor’s OP Unit
Consideration, and which pledge will be in full satisfaction of any
indemnification obligations of such Contributor contained in this Article 3.
     3.4 Notice and Defense of Claims. As soon as reasonably practicable after
receipt by the Indemnified Party of notice of any liability or claim incurred by
or asserted against the Indemnified Party that is subject to indemnification
under this Article 3, the Indemnified Party shall give notice thereof to the
Contributors, including liabilities or claims to be applied against the
indemnification deductible established pursuant to Section 3.5 hereof; provided
that failure to give notice to the Contributors will not relieve any Contributor
from any liability which it may have to any Indemnified Party, unless, and only
to the extent that, such failure (a) shall have caused prejudice to the defense
of such claim or (b) shall have materially increased the costs or potential
liability of the Contributors by reason of the inability or failure of any
Contributor (due to such lack of prompt notice) to be involved in any
investigations or negotiations regarding any such claim. Such notice shall
describe in reasonable detail the facts known to such Indemnified Party giving
rise to such claim, and the amount or good faith estimate of the amount of
Losses arising therefrom. Unless prohibited by law, such Indemnified Party shall
deliver to such Contributor, promptly after such Indemnified Party’s receipt
thereof, copies of all notices and documents received by such Indemnified Party
relating to such claim. The Indemnified Party shall permit the Contributors, at
their own option and expense, to assume the defense of any such claim by counsel
selected by the Contributors and reasonably satisfactory to the Indemnified
Party, and to settle or otherwise dispose of the same; provided, however, that
the Indemnified Party may at all times participate in such defense at its sole
expense; and provided further, however, that no Contributor shall, in defense of
any such claim, except with the prior written consent of the Indemnified Party
in its sole and absolute discretion, consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff in question to all Indemnified Parties a
release of all liabilities in respect of such claims, or that does not result
only in the payment of money damages which are paid (or deemed paid) in full by
the Contributors. If the Contributors have not undertaken such defense within
30 days after such notice, or within such shorter time as may be reasonable
under the circumstances to the extent required by applicable law, then the
Indemnified Party shall have the right to undertake the defense, compromise or
settlement of such liability or claim on

Exhibit C-11



--------------------------------------------------------------------------------



 



behalf of and for the account of the Contributors and at their sole cost and
expense (subject to the limitations in Section 3.5); provided, however, that no
Contributor will be obligated to indemnify the Indemnified Parties for any
compromise or settlement entered into without each Contributor’s prior written
consent, which consent shall not be unreasonably withheld or delayed.
     3.5 Limitations on Indemnification Under Section 3.2(a).
          (a) No Contributor shall be liable under Section 3.2(a) hereof unless
and until the total amount recoverable by the Indemnified Parties from the
Contributors under Section 3.2(a) exceeds one percent (1%) of the value of the
aggregate OP Unit Consideration (valuing such OP Units based upon the initial
public offering price of the Common Stock) and then only to the extent of such
excess.
          (b) Notwithstanding anything contained herein to the contrary, (i) the
maximum aggregate liability of the Contributors under Section 3.2(a) hereof
shall not exceed ten percent (10%) of the value of the Contributors’ aggregate
OP Unit Consideration (valuing such OP Units based upon the initial public
offering price of the Common Stock), and (ii) to the extent any such liability
is directly related to or arises from a specific Property, such maximum
aggregate liability shall not exceed ten percent (10%) of the value of the
Contributor’s aggregate OP Unit Consideration in respect of the applicable
Property (valuing such OP Units based upon the initial public offering price of
the Common Stock).
          (c) It is the intention of the parties hereto, that each Contributor
shall only be liable for breaches of representations made by such Contributor
and by any other Contributor that is directly or indirectly owned by the same
real estate fund (i.e., Carlyle Partners II, Carlyle Realty Partners II, Carlyle
Realty Partners III, Carlyle Realty Partners IV and Carlyle Realty Partners V)
and not for breaches of representations made by any Contributor that is directly
or indirectly owned by any other real estate fund. Accordingly, the aggregate
liability for any claims properly asserted against all of the Contributors owned
by any such fund shall be 10% of the aggregate OP Unit Consideration received by
all of the Contributors owned by such fund (valuing such OP Units based upon the
initial public offering price of the Common Stock),
          (d) Notwithstanding anything contained herein to the contrary, before
taking recourse against any assets of the Contributors and subject to the
limitations set forth in the following sentence, the Indemnified Parties shall
look, first to available insurance proceeds (including without limitation any
title insurance proceeds, if applicable) pursuant to Section 3.2(b) above, and
then to the Contributors’ OP Units pledged pursuant to the Pledge Agreement, for
indemnification under this Article 3, valuing such OP Units based upon the
initial public offering price of the Common Stock (and agree to treat any return
of OP Units as an adjustment to the consideration delivered to the Contributors
pursuant to the Formation Transactions). Following the Closing and the issuance
of OP Units to the Contributors, no Indemnified Party shall have recourse to any
other assets of the Contributors other than the OP Units pursuant to the Pledge
Agreement, and to the extent applicable, any relevant title insurance policies,
if any. Notwithstanding anything to the contrary in this Agreement, the
Contributors shall not be liable to the Indemnified Parties for any indirect,
special or consequential damages, loss of profits, loss of value or other
similar speculative damages asserted or claimed by the Indemnified Parties.
     3.6 Limitation Period.
          (a) Notwithstanding the foregoing, any claim for indemnification under
Section 3.2 hereof must be asserted in writing by the Indemnified Party, stating
the nature of the Losses and the basis for indemnification therefor on or prior
to the first (1st) anniversary of the Closing.
          (b) Subject to Section 3.6(a), if asserted in writing on or prior to
first (1st) anniversary of the Closing, any claims for indemnification pursuant
to Section 3.2 shall survive until

Exhibit C-12



--------------------------------------------------------------------------------



 



resolved by mutual agreement between the Contributors and the Indemnified, and
any claim for indemnification pursuant to Section 3.2 not so asserted in writing
on or prior to the first (1st) anniversary of the Closing shall not thereafter
be asserted and shall forever be waived.

Exhibit C-13



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
CONTRIBUTION AGREEMENT
OP UNIT CONSIDERATION TO BE RECEIVED FOR PROPERTY
     The consideration to be received by each Contributor in exchange for such
Contributor’s right, title and interest in the Partnership Interests shall be
the number listed below in the column titled “OP Unit Consideration” with
respect to each Contributor. The number of OP Units purchased from each
Contributor by the Company pursuant to Section 1.4 shall be the number listed
below in the column titled “OP Units Sold to the Company” with respect to each
Contributor.

                                                      OP UNITS TO BE            
            SOLD                         TO THE COMPANY                        
IF UNDERWRITERS                 OP UNITS SOLD   EXERCISE         OP UNIT   TO
THE COMPANY   OVERALLOTMENT   SHARE OF CLOSING CONTRIBUTOR   CONSIDERATION   AT
CLOSING   OPTION   COSTS (PER SECTION 2.5)
CoreSite CRP II/CP II Holdings, LLC
    1,783,956       968,011       72,070     $ 93,819  
CoreSite CRP II Holdings (VCOC I), LLC
    116,081       62,988       4,690     $ 6,105  
CoreSite CRP II Holdings (VCOC II), LLC
    233,422       126,659       9,430     $ 12,276  
CoreSite CRP III Holdings, LLC
    7,732,216       906,695       602,881     $ 784,816  
CoreSite CRP III Holdings (VCOC), LLC
    1,566,374       183,695       122,129     $ 158,984  
CoreSite CRP IV Holdings, LLC
    5,207,546       424,220       422,499     $ 549,999  
CoreSite CRP IV Holdings (VCOC I), LLC
    886,831       72,244       71,951     $ 93,663  
CoreSite CRP IV Holdings (VCOC II), LLC
    2,279,370       185,683       184,930     $ 240,737  
CoreSite CRP V Holdings, LLC
    14,794,205       2,969,805       1,044,420     $ 1,359,600  

Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
CONTRIBUTION AGREEMENT
FORM OF REGISTRATION RIGHTS AGREEMENT
Filed as Exhibit 10.10 to Registration Statement
on Form S-11 (File No. 333-166810)
Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
CONTRIBUTION AGREEMENT
FORM OF LOCK-UP AGREEMENT
Filed as Exhibits C-1 and C-2 to Exhibit 1.1
to Registration Statement on Form S-11 (File
No. 333-166810)
Exhibit F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TO
CONTRIBUTION AGREEMENT
FORM OF PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”), dated as of September ___, 2010,
is entered into by and between CoreSite, L.P., a Delaware limited partnership
(the “Operating Partnership” or the “Pledgee”), and [__] (the “Pledgor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Contribution Agreement (as defined
below).
     WHEREAS, CoreSite Realty Corporation, a Maryland corporation (the
“Company”), is the sole general partner of the Operating Partnership;
     WHEREAS, pursuant to that certain Contribution Agreement, dated as of
September ___, 2010, by and among the Operating Partnership, the Company and the
contributors named therein (including the Pledgor) (the “Contribution
Agreement”), the Pledgor is contributing all of its right, title and interest in
and to the Partnership Interests (as defined in the Contribution Agreement) held
by it to the Operating Partnership in exchange for OP Units;
     WHEREAS, the Pledgor has agreed to indemnify the Operating Partnership and
the Company (each, an “Indemnified Party”), as provided in Article 3 of
Exhibit C to the Contribution Agreement (and subject to the limitations
expressed therein), for certain Losses asserted during the Survival Period (as
hereinafter defined). The Pledgor’s obligations (i) to indemnify the Indemnified
Parties for Losses in accordance with Article 3 of Exhibit C to the Contribution
Agreement, and (ii) to perform its obligations hereunder are referred to herein
collectively as the “Secured Obligations”; and
     WHEREAS, in order to secure the full and timely performance of the Secured
Obligations pursuant to the Contribution Agreement, the Pledgor has agreed to
pledge and grant to the Pledgee for the Pledgee’s own benefit and the benefit of
each Indemnified Party, a lien and security interest in, to and under a number
of OP Units having a value equal to ten percent (10%) of such Pledgor’s OP Unit
Consideration, as more fully described on Exhibit A attached hereto (the
“Pledged Interests”), such pledge, lien and security interest to remain in
effect during the Pledge Period (as defined below).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Grant of Security Interest. As collateral security for the payment,
performance and observance of the Secured Obligations, now existing or hereafter
arising, absolute or contingent, whether or not due and payable, the Pledgor
pledges to the Pledgee, for its own benefit and for the benefit of each
Indemnified Party, and grants to the Pledgee, for its own benefit and the
benefit of each Indemnified Party, a security interest in the following property
(collectively, the “Collateral”):

 



--------------------------------------------------------------------------------



 



          (a) the Pledged Interests, as more particularly described in Exhibit A
attached hereto;
          (b) any additional partnership interests in the Operating Partnership
(“Partnership Interests”) and/or obligations of the Operating Partnership that
may at any time hereafter be acquired by any Pledgor in respect of the Pledged
Interests and, if any, the certificates or other instruments or documents
evidencing the same;
          (c) all rights of Pledgor in and to all distributions in kind declared
in respect of any or all of the foregoing; and
          (d) all proceeds and profits of any or all of the foregoing.
     2. Delivery of Certificates and Instruments. The Pledgor shall deliver to
the Pledgee: (a) the original certificates or other instruments or documents
evidencing the Pledged Interests concurrently with the execution and delivery of
this Agreement, and (b) the original certificates or other instruments or
documents evidencing all other Collateral (except for Collateral that this
Agreement specifically permits the Pledgor to retain) within ten (10) days after
a Pledgor’s receipt thereof. All Collateral that is certificated securities
shall be in bearer form or, if in registered form, shall be issued in the name
of the Pledgee or endorsed to the Pledgee or in blank. If any of the Collateral
consists of uncertificated securities, the Pledgee shall be entitled to indicate
by book entry with the appropriate registrar (which may be the Pledgee for any
Pledged Interests) that such Collateral has been credited to the account of
Pledgee.
     3. Pledgor Remain Liable. Notwithstanding anything herein to the contrary:
(a) the Pledgor shall remain obligated, to the extent set forth in the
agreements (including, without limitation, the Contribution Agreement and the
partnership agreement of Operating Partnership (the “OP Agreement”)) under which
it has received, or has rights or obligations in respect of its ownership of,
the Pledged Interests (“Related Agreements”) to perform its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed; (b) the exercise by the Pledgee of any of its rights hereunder shall
not release the Pledgor from any of its duties or obligations under the Related
Agreements, except to the extent that such duties and obligations may have been
terminated by reason of a sale, transfer or other disposition of the Collateral
pursuant hereto; and (c) the Pledgee shall not by reason of this Agreement have
any obligations or liabilities under the Related Agreements, nor shall the
Pledgee be obligated to perform any of the obligations or duties of the Pledgor
under the Related Agreements or to take any action to collect or enforce any
claim for payment assigned hereunder.
     4. Representations, Warranties and Covenants. The Pledgor represents,
warrants and covenants, as of the date hereof (for itself and not jointly or
jointly and severally with any other Person), as follows:
          (a) Set forth on Exhibit A attached hereto is a complete and accurate
list and description of all Pledged Interests delivered by Pledgor. Pledgor
owns, directly or indirectly, all

2



--------------------------------------------------------------------------------



 



of such Pledged Interests, free and clear of all claims, mortgages, pledges,
liens, encumbrances and security interests of every nature whatsoever, except in
favor of the Pledgee. All other Collateral hereafter delivered by the Pledgor to
the Pledgee will be owned, directly or indirectly, by the Pledgor free and clear
of all claims, mortgages, pledges, liens, encumbrances and security interests of
every nature whatsoever, except in favor of the Pledgee.
          (b) With respect to the Pledgor, the address of its principal place of
business, and the location of its books and records relating to the Collateral,
is set forth in Section 21 hereof. Pledgor will not change said address or
location, or merge or consolidate with any person or change its name, without at
least fifteen (15) days’ prior written notice to the Pledgee, and with respect
to any such change in address or name or merger or consolidation, Pledgor shall
execute and deliver to the Pledgee such documents and take such actions as the
Pledgee reasonably deems necessary to perfect and protect the Pledgee’s security
interests in and to the Collateral.
          (c) During the Pledge Period (and, if and to the extent applicable,
any Extended Pledge Period (as defined below)), the Pledgor will not create,
incur, assume or permit to exist any security interest in the Collateral (or
during such Extended Pledge Period, the Retained Collateral (as defined below))
other than the security interest created pursuant to this Agreement or sell,
transfer, assign, pledge or grant a security interest in the Collateral (or
during such Extended Pledge Period, the Retained Collateral) to any person other
than the Pledgee.
          (d) The Pledged Interests that are Collateral hereunder are fully paid
and are not subject to any options to purchase or similar rights of any kind
granted by the Pledgor in favor of any Person, except pursuant to the terms of
the OP Agreement.
          (e) The Pledgor has the power and authority to own its properties and
to carry on its business as currently conducted.
          (f) The Pledgor has the requisite power and authority to execute and
deliver, and to perform its obligations under, this Agreement, and has taken all
necessary action to authorize such execution, delivery and performance.
          (g) This Agreement constitutes the legal, valid and binding obligation
of the Pledgor, enforceable against the Pledgor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by the application of general equitable
principles.
          (h) The Pledgor’s execution, delivery and performance of this
Agreement will not violate (as applicable) any law or regulation, or any order
or decree of any court or governmental instrumentality, or any provision of the
certificate of formation or limited liability company operating agreement of, or
any securities issued by, the Pledgor, and will not conflict with, or result in
the breach of, or constitute a default under, any indenture, mortgage, deed of
trust, agreement or other instrument to which the Pledgor is a party or by which
it is bound, and

3



--------------------------------------------------------------------------------



 



will not result in the creation or imposition of any lien, charge or encumbrance
upon any of the property of the Pledgor pursuant to the provisions of any of the
foregoing.
          (i) No consent of any other Person (including, without limitation, as
applicable, members and creditors of the Pledgor) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental instrumentality is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, except for the filing of any financing
statements required or contemplated hereunder.
          (j) The pledge of the Collateral pursuant to this Agreement creates a
valid and perfected first priority security interest in such Collateral to the
extent such interest can be created pursuant to the Delaware Uniform Commercial
Code, subject to any filings or actions required pursuant to the Delaware
Uniform Commercial Code or otherwise.
          (k) During the Pledge Period (and any Extended Pledge Period, if and
to the extent applicable), the Pledgor will take commercially reasonable actions
to defend the Pledgee’s security interest in the Collateral (or, during such
Extended Pledge Period, the Retained Collateral) against the claims and demands
of all Persons whomsoever.
          (l) During the Pledge Period (and any Extended Pledge Period, if and
to the extent applicable), the Pledgor will take any and all commercially
reasonable actions necessary to maintain its status as a limited partner of the
Operating Partnership and the limited liability represented by the Pledged
Interests.
          (m) During the Pledge Period, the Pledgor will not enter into or
assume any other agreement containing a negative pledge with respect to the
Collateral (or, during any Extended Pledge Period, if and to the extent
applicable, with respect to the Retained Collateral).
     5. Registration. At any time and from time to time during the Pledge
Period, the Pledgee may cause all or any of the Collateral to be transferred to
or registered in its name or the name of its nominee or nominees.
     6. Claims; Value of Collateral.
          (a) Any claims by an Indemnified Party shall be made in accordance
with Article 3 of Exhibit C to the Contribution Agreement. On or prior to the
first (1st) anniversary of the Closing (the “Survival Period”), an Indemnified
Party may give notice (a “Claim Notice”) to the Pledgor of any Loss that is
subject to indemnification under Article 3 to Exhibit C of the Contribution
Agreement.
          (b) The value of Collateral (the “Value”) shall be determined as
follows: (i) with respect to Collateral consisting of OP Units, an amount equal
to the initial public offering price of shares of the Company’s common stock
multiplied by the number of OP Units; and (ii) for all other Collateral, the
fair market value of such Collateral as determined by a majority of the

4



--------------------------------------------------------------------------------



 



directors of the Company who meet the New York Stock Exchange standards of
independence for directors, and who are otherwise unaffiliated with the Pledgee
the (“Independent Directors”).
     7. Voting Rights and Certain Payments Prior to Occurrence of Secured
Obligations and Other Events.
          (a) Until Collateral may be applied to satisfy a Secured Obligation
hereunder, the Pledgor shall be entitled to exercise, in its sole discretion but
not inconsistent with the terms hereof, the voting power with respect to any
such Collateral, and for that purpose the Pledgee shall (if such Collateral
shall be registered in the name of the Pledgee or its nominee) execute or cause
to be executed from time to time, at the expense of the Pledgor, such proxies or
other instruments in favor of the Pledgor or its nominee in such form and for
such purposes as shall be reasonably required and specified in writing by the
Pledgor, to enable the Pledgor to exercise such voting power with respect to
such Collateral.
          (b) Until the Independent Directors of the Company reasonably
determine that the outstanding Claims asserted by the Indemnified Parties in one
or more Claim Notices may equal or exceed the value of the Collateral then
available to satisfy such Claims, the Pledgor shall be entitled to receive and
retain for its own account any and all regular cash distributions (but not
distributions in the form of Partnership Interests or other securities,
distributions in kind or liquidating distributions, all of which shall be
delivered and applied in accordance with Section 8 hereof) and interest at any
time and from time to time paid upon any of such Collateral.
          (c) Notwithstanding anything contained in this Agreement to the
contrary, except with the prior consent of the Pledgee, until such time as the
Pledge Period (or any Extended Pledge Period as may be applicable) has expired,
the Pledgor shall not have the right to exercise any of its redemption rights
under Section 15.1 of the OP Agreement with respect to any Pledged Interests.
     8. Extraordinary Payments and Distributions. In case, upon the dissolution
or liquidation (in whole or in part) of the Operating Partnership, any sum shall
be paid as a liquidating distribution or otherwise upon or with respect to any
of the Collateral, such sum shall be paid over to the Pledgee promptly, and in
any event within ten days after receipt thereof, to be held by the Pledgee as
additional Collateral hereunder. In case any distribution of Partnership
Interests shall be made with respect to the Collateral, or Partnership Interests
or fractions thereof shall be issued pursuant to any split involving any of the
Collateral, or any distribution of capital shall be made on any of the
Collateral, or any partnership interests, shares, obligations or other property
shall be distributed upon or with respect to the Collateral pursuant to a
recapitalization or reclassification of the capital of the Operating
Partnership, or pursuant to the dissolution, liquidation (in whole or in part),
bankruptcy or reorganization of the Operating Partnership, or pursuant to the
merger or consolidation of the Operating Partnership with or into another
entity, the partnership interests, shares, obligations or other property so
distributed shall be delivered to the Pledgee promptly, and in any event within
ten days after receipt thereof, to be held by the Pledgee as additional
Collateral hereunder, and all of the same (other than cash) shall constitute
Collateral for all purposes hereof.

5



--------------------------------------------------------------------------------



 



     9. Pledgor Obligations Not Affected. The obligations of the Pledgor
hereunder shall remain in full force and effect and shall not be impaired by:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Pledgor;
          (b) any amendments to or modifications of any instrument (other than
this Agreement) securing any of the Secured Obligations;
          (c) the taking of additional security for, or any guaranty of, any of
the Secured Obligations or the release or discharge or termination of any
security or guaranty for any of the Secured Obligations; or
          (d) the lack of enforceability of any of the Secured Obligations
against the Pledgor or any other person, whether or not the Pledgor shall have
notice or knowledge of any of the foregoing.
     10. Voting Rights and Certain Payments After Occurrence of Secured
Obligation and Certain Other Events.
          (a) At such time that Collateral may be applied to satisfy a Secured
Obligation hereunder, all rights of the Pledgor to exercise or refrain from
exercising all voting power with respect to such Collateral and to otherwise
exercise all ownership rights arising from such Collateral shall cease, and
thereupon the Pledgee shall be entitled to exercise all voting power with
respect to such Collateral and otherwise exercise such ownership rights as
though the Pledgee were the outright owner of such Collateral. In the event that
the Independent Directors of the Company reasonably determine that the
outstanding claims asserted by the Indemnified Parties in one or more Claim
Notices may equal or exceed the value of the Collateral then available to
satisfy such claims, the Pledgor shall no longer be the owner of such Collateral
for tax purposes and all rights of the Pledgor to receive and retain the
distributions and interest which it would otherwise be authorized to receive and
retain pursuant to Section 7 hereof shall cease, and thereupon the Pledgee shall
be entitled to receive and retain, as additional Collateral hereunder, any and
all distributions and interest at any time and from time to time paid upon any
of such Collateral, provided that, concurrent with making such determination,
the Pledgee gives notice thereof to the Pledgor.
          (b) All payments, distributions or other property or assets that are
received by the Pledgor contrary to the provisions of paragraph (a) of this
Section 10 shall be received and held in trust for the benefit of the Pledgee,
shall be segregated from other funds of the Pledgor and shall be forthwith paid
over to the Pledgee.
     11. Application of Cash Collateral. Any cash received and retained by the
Pledgee as additional Collateral pursuant to Section 8 hereof may at any time
and from time to time be applied (in whole or in part) by the Pledgee, at its
option, to the payment of the Secured

6



--------------------------------------------------------------------------------



 



Obligations which such Collateral secures (in such order as the Pledgee shall in
its sole discretion determine), if and to the extent any such payment is
required hereunder.
     12. Application of Proceeds. Except as otherwise expressly provided herein,
any cash received and retained pursuant to Section 8 hereof shall be applied by
the Pledgee: first to the payment in full of the Secured Obligations, if and to
the extent any such payment is required hereunder; and then, to the payment to
the Pledgor, or its successors or assigns or as a court of competent
jurisdiction may direct, of any surplus then remaining.
     13. Remedies With Respect to the Collateral.
          (a) If the Pledgor fails to pay or perform any Secured Obligation when
due, the Pledgee, without obligation to resort to other security, shall have the
right at any time and from time to time to receive all or any part of Collateral
with a Value equal to the amount of such Secured Obligation, in one or more
parcels at the same or different times, and all right, title and interest, claim
and demand therein and right of redemption thereof.
          (b) Notwithstanding anything to the contrary in this Agreement (or the
Contribution Agreement), the sole recourse of the Pledgee against the Pledgor
for the Secured Obligations and the obligations of the Pledgor under this
Agreement is limited to the rights of the Pledgor in any such Collateral that is
applied to satisfy a Secured Obligation.
          (c) No demand, advertisement or notice, all of which are hereby
expressly waived, shall be required in connection with any transfer of
Collateral to the Pledgee pursuant to this Agreement.
          (d) Subject to the provisions of Section 13(b), the remedies provided
herein in favor of the Pledgee shall not be deemed exclusive, but shall be
cumulative, and shall be in addition to all other remedies in favor of the
Pledgee existing at law or in equity.
          (e) Pledgor and Pledgee agree to treat any application of Pledged
Interests in discharge of any Secured Obligations as a non-taxable adjustment to
the portion of the consideration received by the Pledgor pursuant to the
Contribution Agreement in the form of Partnership Units unless otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Internal Revenue Code of 1986, as amended.
     14. Care of Collateral. The Pledgee shall have no duty as to the collection
or protection of the Collateral or any income thereon or as to the preservation
of any rights pertaining thereto, beyond the safe custody of any thereof
actually in its possession. With respect to any maturities, calls, conversions,
exchanges, redemptions, offers, tenders or similar matters relating to any of
the Collateral (herein called “events”), the Pledgee’s duty shall be fully
satisfied if (i) the Pledgee exercises reasonable care to ascertain the
occurrence and to give reasonable notice to the Pledgor of any events applicable
to any Collateral which are registered and held in the name of the Pledgee or
its nominee, (ii) the Pledgee gives the Pledgor reasonable notice of the
occurrence of any events, of which the Pledgee has received actual knowledge, as
to

7



--------------------------------------------------------------------------------



 



any securities which are in bearer form or are not registered and held in the
name of the Pledgee or its nominee (the Pledgor agreeing to give the Pledgee
reasonable notice of the occurrence of any events applicable to any securities
in the possession of the Pledgee of which the Pledgor have received knowledge),
and (iii) (a) the Pledgee endeavors to take such action with respect to any of
the events as the Pledgor may reasonably and specifically request in writing in
sufficient time for such action to be evaluated and taken or (b) if the Pledgee
reasonably determines that the action requested might adversely affect the value
of the Collateral, the collection of the Secured Obligations, or otherwise
prejudice the interests of the Pledgee, the Pledgee gives reasonable notice to
the Pledgor that any such requested action will not be taken and if the Pledgee
makes such determination or if the Pledgor fails to make such timely request,
the Pledgee takes such other action as it deems advisable in the circumstances.
Except as hereinabove specifically set forth, the Pledgee shall have no further
obligation to ascertain the occurrence of, or to notify the Pledgor with respect
to, any events and shall not be deemed to assume any such further obligation as
a result of the establishment by the Pledgee of any internal procedures with
respect to any Collateral in its possession. Except for any claims, causes of
action or demands arising out of the Pledgee’s failure to perform its agreements
set forth in this Section, the Pledgor releases the Pledgee from any claims,
causes of action and demands at any time arising out of or with respect to this
Agreement, the Collateral and/or any actions taken or omitted to be taken by the
Pledgee with respect thereto, and the Pledgor hereby agrees to hold the Pledgee
harmless from and with respect to any and all such claims, causes of action and
demands.
     15. Power of Attorney. The Pledgor hereby appoints the Pledgee to act
during the Pledge Period (and, if and to the extent applicable, any Extended
Pledge Period) as the Pledgor’s attorney-in-fact for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Pledgee reasonably may deem necessary or advisable to
accomplish the purposes hereof. Without limiting the generality of the
foregoing, during the Pledge Period (and, if and to the extent applicable, any
Extended Pledge Period), the Pledgee shall have the right and power (a) upon
application of any Collateral (including, during such Extended Pledge Period,
any Retained Collateral) to satisfy a Secured Obligation, to receive, endorse
and collect all checks and other orders for the payment of money made payable to
the Pledgor representing any interest or other distribution payable in respect
of such Collateral (or Retained Collateral) or any part thereof and to give full
discharge for the same, and (b) to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the
Collateral (or Retained Collateral); provided, that the Pledgee shall provide
written notice to the Pledgor reasonably prior to taking any such action under
the foregoing clauses (a) and (b).
     16. Further Assurances. The Pledgor shall, at its sole cost and expense,
upon request of the Pledgee, duly execute and deliver, or cause to be duly
executed and delivered, to the Pledgee such further instruments and documents
and take and cause to be taken such further actions as may be necessary or
proper in the reasonable opinion of the Pledgee to carry out more effectually
the provisions and purposes of this Agreement.

8



--------------------------------------------------------------------------------



 



     17. No Waiver. No failure on the part of the Pledgee to exercise, and no
delay on the part of the Pledgee in exercising, any of its options, powers,
rights or remedies hereunder, or partial or single exercise thereof, shall
constitute a waiver thereof or preclude any other or further exercise thereof or
the exercise of any other option, power, right or remedy.
     18. Security Interest Absolute. All rights of the Pledgee hereunder, grant
of a security interest in the Collateral and all obligations of the Pledgor
hereunder, shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Contribution Agreement, any of the Secured
Obligations or any other agreement or instrument relating thereto, (b) any
change in any term of all or any of the Secured Obligations or any other
amendment or waiver of, or any consent to any departure from, the Contribution
Agreement or any other agreement or instrument or (c) any other circumstance
that might otherwise constitute a defense available to, or a discharge of the
Pledgor in respect of the Secured Obligations or in respect of this Agreement.
     19. Expenses. Pledgor agrees to pay the Pledgee all reasonable
out-of-pocket expenses of the Pledgee (including reasonable expenses for legal
services of every kind) of, or incident to the enforcement of, any provisions of
this Agreement.
     20. End of Pledge Period; Return of Collateral.
          (a) For purposes of this Agreement, the “Pledge Period” means the
period beginning on the date hereof and ending upon the termination of the
Survival Period; provided, that, if any claim(s) asserted in any Claim
Notices(s) remain outstanding at the time of termination of the Survival Period
(any such claim, an “Outstanding Claim”), the Pledgee shall have the right to
retain, pending resolution of such Outstanding Claim(s) pursuant to Article 3 of
Exhibit C to the Contribution Agreement, and at all times subject to the terms
hereof, Collateral with a Value equal to the aggregate dollar amount of such
Outstanding Claims (“Retained Collateral”) and, solely with respect to such
Retained Collateral, the Pledge Period shall be deemed to continue (an “Extended
Pledge Period”) until the resolution pursuant to Article 3 of Exhibit C to the
Contribution Agreement, of the Outstanding Claim(s) to which such Retained
Collateral relates.
          (b) Upon the termination of the Pledge Period (or the Extended Pledge
Period, if and to the extent applicable), the Pledgor shall be entitled to, and
the Pledgee promptly shall effect, the return to the Pledgor of all of the
Collateral (and all other cash held as additional Collateral hereunder) that has
not been used or applied toward the payment of the Secured Obligations in
accordance with the terms hereof (it being understood, for the sake of clarity,
that all Collateral not so used or applied shall become subject to the foregoing
return obligation on and as of the Survival Date, except for any Retained
Collateral, which shall become subject to the foregoing return obligation on and
as of the date on which the Outstanding Claim(s) related thereto are resolved in
accordance with Article 3 of Exhibit C to the Contribution Agreement). The
Pledgee shall take all reasonable actions to effect and evidence the return of
Collateral under this Section 20, including, without limitation, the filing of
UCC termination statements (if

9



--------------------------------------------------------------------------------



 



applicable) with respect to, and the return to the Pledgor of certificates
representing the Pledged Interests comprising, such Collateral.
          (c) The assignment by the Pledgee to the Pledgor of such Collateral
shall be without representation or warranty of any nature whatsoever and wholly
without recourse. Notwithstanding the foregoing, the Pledgor’s release of the
Pledgee and agreement to hold the Pledgee harmless set forth in the last
sentence of Section 14 hereof shall survive any return of Collateral or
termination of this Agreement.
     21. Notices. All notices and other communications in connection with this
Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:
          To the Operating Partnership:
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, CO 80265
Attention: General Counsel
Facsimile: (877) 296-8110
          To the Pledgor:
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W., Suite 220
Washington, D.C. 20004
Attention: George Ruhlen and Rainey Hoffman
Facsimile: (202) 347-9250
     22. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by the Pledgee and the Pledgor.
     23. Governing Law. This Agreement and the rights and obligations of the
Pledgee and the Pledgor hereunder shall be construed in accordance with and
governed by the law of the State of New York (without giving effect to the
conflict-of-laws principles thereof).
     24. Transfer or Assignment. Except with respect to any assignment or
transfer by the Pledgee to an affiliate (which shall not require the Pledgor’s
consent but as to which the Pledgee will give prior written notice to the
Pledgor), none of the Pledgor or Pledgee may assign or transfer any of their
respective rights under and interests in this Agreement without the prior
written consent of the Pledgor (if the assignor/transferee is the Pledgee) or of
the Pledgee (if the

10



--------------------------------------------------------------------------------



 



assignor/transferee is the Pledgor), which consent shall not be unreasonably
withheld or delayed; provided, however, that no consent of the Pledgor is
required hereunder for (a) the assignment or transfer by the Operating
Partnership of any of its rights under and interests in the Contribution
Agreement to any permitted assignee under the Contribution Agreement or (b) the
Pledgee to act hereunder as agent on behalf of any person who becomes a
Indemnified Party. Upon receipt of such consent (if required under this
Section 24), the Pledgee may deliver the Collateral or any portion thereof to
its assignee/transferee who shall thereupon, to the extent provided in the
instrument of assignment, have all of the rights and obligations of the Pledgee
hereunder with respect to the Collateral, and the Pledgee shall thereafter be
fully discharged from any responsibility with respect to the Collateral so
delivered to such assignee/transferee. However, no such assignment or transfer
shall relieve such assignee/transferee of those duties and obligations of the
Pledgee specified hereunder.
     25. Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of the Pledgor and the Pledgee and their respective heirs,
successors and permitted assigns, and all subsequent holders of the Secured
Obligations.
     26. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.
     27. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
     28. Complete Agreement. This Agreement and the Contribution Agreement, as
applicable, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all other understandings, oral or written,
with respect to the subject matter hereof.
     29. Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.
     31. No Third-Party Beneficiaries. Except as may be expressly provided or
incorporated by reference herein, no provision of this Agreement is intended,
nor shall it be interpreted, to provide or create any third party beneficiary
rights or any other rights of any kind in any customer, affiliate, stockholder,
partner, member, director, officer or employee of any party hereto or any other
Person or entity.
[Signatures on Next Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor has duly executed this Agreement, and the
Pledgee has caused this Agreement to be duly executed by its officers duly
authorized, as of the day and year first above written.

                  PLEDGOR:    
 
                [NAME]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:[        

                  PLEDGEE:    
 
                CoreSite, L.P.,
a Delaware limited partnership    
 
           
 
  By:   CoreSite Realty Corporation    
 
      a Delaware corporation    
 
  Its:   General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Signature Page to CoreSite Pledge Agreement





--------------------------------------------------------------------------------



 



EXHIBIT A
TO
PLEDGE AGREEMENT
Description of Pledged Interests

          Name of Pledgor   Certificate Number   Pledged Interests
 
  No. _____   _____ OP Units

Exhibit A





--------------------------------------------------------------------------------



 



EXHIBIT H
TO
CONTRIBUTION AGREEMENT
FORM OF TAX PROTECTION AGREEMENT
Filed as Exhibit 10.11 to Registration Statement
on Form S-11 (File No. 333-166810)
Exhibit H

 



--------------------------------------------------------------------------------



 



APPENDIX A
Form of Articles of Amendment and Restatement
Filed as Exhibit 3.1 to Registration Statement
on Form S-11 (File No. 333-166810)
Appendix A-1

 



--------------------------------------------------------------------------------



 



APPENDIX B
Form of Amended and Restated Bylaws
Filed as Exhibit 3.2 to Registration Statement
on Form S-11 (File No. 333-166810)
Appendix B-1

 



--------------------------------------------------------------------------------



 



APPENDIX C
Form of Agreement of Limited Partnership
Filed as Exhibit 10.1 to Registration Statement
on Form S-11 (File No. 333-166810)
Appendix C-1

 